Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 1 of 56




                  Exhibit 22
Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 2 of 56




      Framework for Improving
 Critical Infrastructure Cybersecurity


                              Version 1.1


             National Institute of Standards and Technology


                            April 16, 2018
         Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 3 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


                             Note to Readers on the Update
Version 1.1 of this Cybersecurity Framework refines, clarifies, and enhances Version 1.0, which
was issued in February 2014. It incorporates comments received on the two drafts of Version 1.1.
Version 1.1 is intended to be implemented by first-time and current Framework users. Current
users should be able to implement Version 1.1 with minimal or no disruption; compatibility with
Version 1.0 has been an explicit objective.
The following table summarizes the changes made between Version 1.0 and Version 1.1.
       Table NTR-1 - Summary of changes between Framework Version 1.0 and Version 1.1.
           Update                                      Description of Update
 Clarified that terms like        Added clarity that the Framework has utility as a structure and
 “compliance” can be              language for organizing and expressing compliance with an
 confusing and mean               organization’s own cybersecurity requirements. However, the
 something very different         variety of ways in which the Framework can be used by an
 to various Framework             organization means that phrases like “compliance with the
 stakeholders                     Framework” can be confusing.
 A new section on self-      Added Section 4.0 Self-Assessing Cybersecurity Risk with the
 assessment                  Framework to explain how the Framework can be used by
                             organizations to understand and assess their cybersecurity risk,
                             including the use of measurements.
 Greatly expanded            An expanded Section 3.3 Communicating Cybersecurity
 explanation of using        Requirements with Stakeholders helps users better understand
 Framework for Cyber         Cyber Supply Chain Risk Management (SCRM), while a new
 Supply Chain Risk           Section 3.4 Buying Decisions highlights use of the Framework
 Management purposes         in understanding risk associated with commercial off-the-shelf
                             products and services. Additional Cyber SCRM criteria were
                             added to the Implementation Tiers. Finally, a Supply Chain Risk
                             Management Category, including multiple Subcategories, has
                             been added to the Framework Core.
 Refinements to better       The language of the Access Control Category has been refined
 account for authentication, to better account for authentication, authorization, and identity
 authorization, and identity proofing. This included adding one Subcategory each for
 proofing                    Authentication and Identity Proofing. Also, the Category has
                             been renamed to Identity Management and Access Control
                             (PR.AC) to better represent the scope of the Category and
                             corresponding Subcategories.
 Better explanation of the   Added language to Section 3.2 Establishing or Improving a
 relationship between        Cybersecurity Program on using Framework Tiers in
 Implementation Tiers and Framework implementation. Added language to Framework
 Profiles                    Tiers to reflect integration of Framework considerations within
                             organizational risk management programs. The Framework Tier
                             concepts were also refined. Updated Figure 2.0 to include
                             actions from the Framework Tiers.



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 ii
         Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 4 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


 Consideration of                 A Subcategory related to the vulnerability disclosure lifecycle
 Coordinated Vulnerability        was added.
 Disclosure

As with Version 1.0, Version 1.1 users are encouraged to customize the Framework to maximize
individual organizational value.




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 iii
         Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 5 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


                                       Acknowledgements
This publication is the result of an ongoing collaborative effort involving industry, academia, and
government. The National Institute of Standards and Technology (NIST) launched the project by
convening private- and public-sector organizations and individuals in 2013. Published in 2014
and revised during 2017 and 2018, this Framework for Improving Critical Infrastructure
Cybersecurity has relied upon eight public workshops, multiple Requests for Comment or
Information, and thousands of direct interactions with stakeholders from across all sectors of the
United States along with many sectors from around the world.

The impetus to change Version 1.0 and the changes that appear in this Version 1.1 were based
on:
       Feedback and frequently asked questions to NIST since release of Framework Version
        1.0;
       105 responses to the December 2015 request for information (RFI), Views on the
        Framework for Improving Critical Infrastructure Cybersecurity;
       Over 85 comments on a December 5, 2017 proposed second draft of Version 1.1;
       Over 120 comments on a January 10, 2017, proposed first draft Version 1.1; and
       Input from over 1,200 attendees at the 2016 and 2017 Framework workshops.
In addition, NIST previously released Version 1.0 of the Cybersecurity Framework with a
companion document, NIST Roadmap for Improving Critical Infrastructure Cybersecurity. This
Roadmap highlighted key “areas of improvement” for further development, alignment, and
collaboration. Through private and public-sector efforts, some areas of improvement have
advanced enough to be included in this Framework Version 1.1.

NIST acknowledges and thanks all of those who have contributed to this Framework.




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 iv
         Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 6 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


                                      Executive Summary
The United States depends on the reliable functioning of critical infrastructure. Cybersecurity
threats exploit the increased complexity and connectivity of critical infrastructure systems,
placing the Nation’s security, economy, and public safety and health at risk. Similar to financial
and reputational risks, cybersecurity risk affects a company’s bottom line. It can drive up costs
and affect revenue. It can harm an organization’s ability to innovate and to gain and maintain
customers. Cybersecurity can be an important and amplifying component of an organization’s
overall risk management.
To better address these risks, the Cybersecurity Enhancement Act of 20141 (CEA) updated the
role of the National Institute of Standards and Technology (NIST) to include identifying and
developing cybersecurity risk frameworks for voluntary use by critical infrastructure owners and
operators. Through CEA, NIST must identify “a prioritized, flexible, repeatable, performance-
based, and cost-effective approach, including information security measures and controls that
may be voluntarily adopted by owners and operators of critical infrastructure to help them
identify, assess, and manage cyber risks.” This formalized NIST’s previous work developing
Framework Version 1.0 under Executive Order (EO) 13636, “Improving Critical Infrastructure
Cybersecurity” (February 2013), and provided guidance for future Framework evolution. The
Framework that was developed under EO 13636, and continues to evolve according to CEA,
uses a common language to address and manage cybersecurity risk in a cost-effective way based
on business and organizational needs without placing additional regulatory requirements on
businesses.
The Framework focuses on using business drivers to guide cybersecurity activities and
considering cybersecurity risks as part of the organization’s risk management processes. The
Framework consists of three parts: the Framework Core, the Implementation Tiers, and the
Framework Profiles. The Framework Core is a set of cybersecurity activities, outcomes, and
informative references that are common across sectors and critical infrastructure. Elements of the
Core provide detailed guidance for developing individual organizational Profiles. Through use of
Profiles, the Framework will help an organization to align and prioritize its cybersecurity
activities with its business/mission requirements, risk tolerances, and resources. The Tiers
provide a mechanism for organizations to view and understand the characteristics of their
approach to managing cybersecurity risk, which will help in prioritizing and achieving
cybersecurity objectives.
While this document was developed to improve cybersecurity risk management in critical
infrastructure, the Framework can be used by organizations in any sector or community. The
Framework enables organizations – regardless of size, degree of cybersecurity risk, or
cybersecurity sophistication – to apply the principles and best practices of risk management to
improving security and resilience.
The Framework provides a common organizing structure for multiple approaches to
cybersecurity by assembling standards, guidelines, and practices that are working effectively
today. Moreover, because it references globally recognized standards for cybersecurity, the

1
 See 15 U.S.C. § 272(e)(1)(A)(i). The Cybersecurity Enhancement Act of 2014 (S.1353) became public law 113-
274 on December 18, 2014 and may be found at: https://www.congress.gov/bill/113th-congress/senate-
bill/1353/text.


This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 v
         Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 7 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


Framework can serve as a model for international cooperation on strengthening cybersecurity in
critical infrastructure as well as other sectors and communities.
The Framework offers a flexible way to address cybersecurity, including cybersecurity’s effect
on physical, cyber, and people dimensions. It is applicable to organizations relying on
technology, whether their cybersecurity focus is primarily on information technology (IT),
industrial control systems (ICS), cyber-physical systems (CPS), or connected devices more
generally, including the Internet of Things (IoT). The Framework can assist organizations in
addressing cybersecurity as it affects the privacy of customers, employees, and other parties.
Additionally, the Framework’s outcomes serve as targets for workforce development and
evolution activities.
The Framework is not a one-size-fits-all approach to managing cybersecurity risk for critical
infrastructure. Organizations will continue to have unique risks – different threats, different
vulnerabilities, different risk tolerances. They also will vary in how they customize practices
described in the Framework. Organizations can determine activities that are important to critical
service delivery and can prioritize investments to maximize the impact of each dollar spent.
Ultimately, the Framework is aimed at reducing and better managing cybersecurity risks.
To account for the unique cybersecurity needs of organizations, there are a wide variety of ways
to use the Framework. The decision about how to apply it is left to the implementing
organization. For example, one organization may choose to use the Framework Implementation
Tiers to articulate envisioned risk management practices. Another organization may use the
Framework’s five Functions to analyze its entire risk management portfolio; that analysis may or
may not rely on more detailed companion guidance, such as controls catalogs. There sometimes
is discussion about “compliance” with the Framework, and the Framework has utility as a
structure and language for organizing and expressing compliance with an organization’s own
cybersecurity requirements. Nevertheless, the variety of ways in which the Framework can be
used by an organization means that phrases like “compliance with the Framework” can be
confusing and mean something very different to various stakeholders.
The Framework is a living document and will continue to be updated and improved as industry
provides feedback on implementation. NIST will continue coordinating with the private sector
and government agencies at all levels. As the Framework is put into greater practice, additional
lessons learned will be integrated into future versions. This will ensure the Framework is
meeting the needs of critical infrastructure owners and operators in a dynamic and challenging
environment of new threats, risks, and solutions.
Expanded and more effective use and sharing of best practices of this voluntary Framework are
the next steps to improve the cybersecurity of our Nation’s critical infrastructure – providing
evolving guidance for individual organizations while increasing the cybersecurity posture of the
Nation’s critical infrastructure and the broader economy and society.




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 vi
           Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 8 of 56

      April 16, 2018                               Cybersecurity Framework                                           Version 1.1


                                                     Table of Contents
Note to Readers on the Update ....................................................................................................... ii
Acknowledgements ........................................................................................................................ iv
Executive Summary .........................................................................................................................v
1.0      Framework Introduction .......................................................................................................1
2.0      Framework Basics .................................................................................................................6
3.0      How to Use the Framework ................................................................................................13
4.0      Self-Assessing Cybersecurity Risk with the Framework....................................................20
Appendix A: Framework Core.......................................................................................................22
Appendix B: Glossary ....................................................................................................................45
Appendix C: Acronyms .................................................................................................................48


                                                        List of Figures
Figure 1: Framework Core Structure .............................................................................................. 6
Figure 2: Notional Information and Decision Flows within an Organization .............................. 12
Figure 3: Cyber Supply Chain Relationships................................................................................ 17


                                                         List of Tables
Table 1: Function and Category Unique Identifiers ..................................................................... 23
Table 2: Framework Core ............................................................................................................. 24
Table 3: Framework Glossary....................................................................................................... 45




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                           vii
         Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 9 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1



1.0     Framework Introduction
The United States depends on the reliable functioning of its critical infrastructure. Cybersecurity
threats exploit the increased complexity and connectivity of critical infrastructure systems,
placing the Nation’s security, economy, and public safety and health at risk. Similar to financial
and reputational risks, cybersecurity risk affects a company’s bottom line. It can drive up costs
and affect revenue. It can harm an organization’s ability to innovate and to gain and maintain
customers. Cybersecurity can be an important and amplifying component of an organization’s
overall risk management.
To strengthen the resilience of this infrastructure, the Cybersecurity Enhancement Act of 20142
(CEA) updated the role of the National Institute of Standards and Technology (NIST) to
“facilitate and support the development of” cybersecurity risk frameworks. Through CEA, NIST
must identify “a prioritized, flexible, repeatable, performance-based, and cost-effective approach,
including information security measures and controls that may be voluntarily adopted by owners
and operators of critical infrastructure to help them identify, assess, and manage cyber risks.”
This formalized NIST’s previous work developing Framework Version 1.0 under Executive
Order 13636, “Improving Critical Infrastructure Cybersecurity,” issued in February 20133, and
provided guidance for future Framework evolution.
Critical infrastructure4 is defined in the U.S. Patriot Act of 20015 as “systems and assets, whether
physical or virtual, so vital to the United States that the incapacity or destruction of such systems
and assets would have a debilitating impact on security, national economic security, national
public health or safety, or any combination of those matters.” Due to the increasing pressures
from external and internal threats, organizations responsible for critical infrastructure need to
have a consistent and iterative approach to identifying, assessing, and managing cybersecurity
risk. This approach is necessary regardless of an organization’s size, threat exposure, or
cybersecurity sophistication today.
The critical infrastructure community includes public and private owners and operators, and
other entities with a role in securing the Nation’s infrastructure. Members of each critical
infrastructure sector perform functions that are supported by the broad category of technology,
including information technology (IT), industrial control systems (ICS), cyber-physical systems
(CPS), and connected devices more generally, including the Internet of Things (IoT). This
reliance on technology, communication, and interconnectivity has changed and expanded the
potential vulnerabilities and increased potential risk to operations. For example, as technology
and the data it produces and processes are increasingly used to deliver critical services and
support business/mission decisions, the potential impacts of a cybersecurity incident on an


2
  See 15 U.S.C. § 272(e)(1)(A)(i). The Cybersecurity Enhancement Act of 2014 (S.1353) became public law 113-
    274 on December 18, 2014 and may be found at: https://www.congress.gov/bill/113th-congress/senate-
    bill/1353/text.
3
  Executive Order no. 13636, Improving Critical Infrastructure Cybersecurity, DCPD-201300091, February 12,
    2013. https://www.gpo.gov/fdsys/pkg/CFR-2014-title3-vol1/pdf/CFR-2014-title3-vol1-eo13636.pdf
4
  The Department of Homeland Security (DHS) Critical Infrastructure program provides a listing of the sectors and
    their associated critical functions and value chains. http://www.dhs.gov/critical-infrastructure-sectors
5
  See 42 U.S.C. § 5195c(e)). The U.S. Patriot Act of 2001 (H.R.3162) became public law 107-56 on October 26,
    2001 and may be found at: https://www.congress.gov/bill/107th-congress/house-bill/3162


This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 1
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 10 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


organization, the health and safety of individuals, the environment, communities, and the broader
economy and society should be considered.
To manage cybersecurity risks, a clear understanding of the organization’s business drivers and
security considerations specific to its use of technology is required. Because each organization’s
risks, priorities, and systems are unique, the tools and methods used to achieve the outcomes
described by the Framework will vary.
Recognizing the role that the protection of privacy and civil liberties plays in creating greater
public trust, the Framework includes a methodology to protect individual privacy and civil
liberties when critical infrastructure organizations conduct cybersecurity activities. Many
organizations already have processes for addressing privacy and civil liberties. The methodology
is designed to complement such processes and provide guidance to facilitate privacy risk
management consistent with an organization’s approach to cybersecurity risk management.
Integrating privacy and cybersecurity can benefit organizations by increasing customer
confidence, enabling more standardized sharing of information, and simplifying operations
across legal regimes.
The Framework remains effective and supports technical innovation because it is technology
neutral, while also referencing a variety of existing standards, guidelines, and practices that
evolve with technology. By relying on those global standards, guidelines, and practices
developed, managed, and updated by industry, the tools and methods available to achieve the
Framework outcomes will scale across borders, acknowledge the global nature of cybersecurity
risks, and evolve with technological advances and business requirements. The use of existing and
emerging standards will enable economies of scale and drive the development of effective
products, services, and practices that meet identified market needs. Market competition also
promotes faster diffusion of these technologies and practices and realization of many benefits by
the stakeholders in these sectors.
Building from those standards, guidelines, and practices, the Framework provides a common
taxonomy and mechanism for organizations to:
        1) Describe their current cybersecurity posture;
        2) Describe their target state for cybersecurity;
        3) Identify and prioritize opportunities for improvement within the context of a
           continuous and repeatable process;
        4) Assess progress toward the target state;
        5) Communicate among internal and external stakeholders about cybersecurity risk.
The Framework is not a one-size-fits-all approach to managing cybersecurity risk for critical
infrastructure. Organizations will continue to have unique risks – different threats, different
vulnerabilities, different risk tolerances. They also will vary in how they customize practices
described in the Framework. Organizations can determine activities that are important to critical
service delivery and can prioritize investments to maximize the impact of each dollar spent.
Ultimately, the Framework is aimed at reducing and better managing cybersecurity risks.




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 2
          Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 11 of 56

      April 16, 2018                     Cybersecurity Framework                                Version 1.1


To account for the unique cybersecurity needs of organizations, there are a wide variety of ways
to use the Framework. The decision about how to apply it is left to the implementing
organization. For example, one organization may choose to use the Framework Implementation
Tiers to articulate envisioned risk management practices. Another organization may use the
Framework’s five Functions to analyze its entire risk management portfolio; that analysis may or
may not rely on more detailed companion guidance, such as controls catalogs. There sometimes
is discussion about “compliance” with the Framework, and the Framework has utility as a
structure and language for organizing and expressing compliance with an organization’s own
cybersecurity requirements. Nevertheless, the variety of ways in which the Framework can be
used by an organization means that phrases like “compliance with the Framework” can be
confusing and mean something very different to various stakeholders.
The Framework complements, and does not replace, an organization’s risk management process
and cybersecurity program. The organization can use its current processes and leverage the
Framework to identify opportunities to strengthen and communicate its management of
cybersecurity risk while aligning with industry practices. Alternatively, an organization without
an existing cybersecurity program can use the Framework as a reference to establish one.
While the Framework has been developed to improve cybersecurity risk management as it relates
to critical infrastructure, it can be used by organizations in any sector of the economy or society.
It is intended to be useful to companies, government agencies, and not-for-profit organizations
regardless of their focus or size. The common taxonomy of standards, guidelines, and practices
that it provides also is not country-specific. Organizations outside the United States may also use
the Framework to strengthen their own cybersecurity efforts, and the Framework can contribute
to developing a common language for international cooperation on critical infrastructure
cybersecurity.

1.1       Overview of the Framework
The Framework is a risk-based approach to managing cybersecurity risk, and is composed of
three parts: the Framework Core, the Framework Implementation Tiers, and the Framework
Profiles. Each Framework component reinforces the connection between business/mission
drivers and cybersecurity activities. These components are explained below.
         The Framework Core is a set of cybersecurity activities, desired outcomes, and
          applicable references that are common across critical infrastructure sectors. The Core
          presents industry standards, guidelines, and practices in a manner that allows for
          communication of cybersecurity activities and outcomes across the organization from the
          executive level to the implementation/operations level. The Framework Core consists of
          five concurrent and continuous Functions—Identify, Protect, Detect, Respond, Recover.
          When considered together, these Functions provide a high-level, strategic view of the
          lifecycle of an organization’s management of cybersecurity risk. The Framework Core
          then identifies underlying key Categories and Subcategories – which are discrete
          outcomes – for each Function, and matches them with example Informative References
          such as existing standards, guidelines, and practices for each Subcategory.
         Framework Implementation Tiers (“Tiers”) provide context on how an organization
          views cybersecurity risk and the processes in place to manage that risk. Tiers describe the
          degree to which an organization’s cybersecurity risk management practices exhibit the



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 3
          Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 12 of 56

      April 16, 2018                     Cybersecurity Framework                                Version 1.1


          characteristics defined in the Framework (e.g., risk and threat aware, repeatable, and
          adaptive). The Tiers characterize an organization’s practices over a range, from Partial
          (Tier 1) to Adaptive (Tier 4). These Tiers reflect a progression from informal, reactive
          responses to approaches that are agile and risk-informed. During the Tier selection
          process, an organization should consider its current risk management practices, threat
          environment, legal and regulatory requirements, business/mission objectives, and
          organizational constraints.
         A Framework Profile (“Profile”) represents the outcomes based on business needs that an
          organization has selected from the Framework Categories and Subcategories. The Profile
          can be characterized as the alignment of standards, guidelines, and practices to the
          Framework Core in a particular implementation scenario. Profiles can be used to identify
          opportunities for improving cybersecurity posture by comparing a “Current” Profile (the
          “as is” state) with a “Target” Profile (the “to be” state). To develop a Profile, an
          organization can review all of the Categories and Subcategories and, based on
          business/mission drivers and a risk assessment, determine which are most important; it
          can add Categories and Subcategories as needed to address the organization’s risks. The
          Current Profile can then be used to support prioritization and measurement of progress
          toward the Target Profile, while factoring in other business needs including cost-
          effectiveness and innovation. Profiles can be used to conduct self-assessments and
          communicate within an organization or between organizations.

1.2       Risk Manageme nt and the Cybersecurity Framework
Risk management is the ongoing process of identifying, assessing, and responding to risk. To
manage risk, organizations should understand the likelihood that an event will occur and the
potential resulting impacts. With this information, organizations can determine the acceptable
level of risk for achieving their organizational objectives and can express this as their risk
tolerance.
With an understanding of risk tolerance, organizations can prioritize cybersecurity activities,
enabling organizations to make informed decisions about cybersecurity expenditures.
Implementation of risk management programs offers organizations the ability to quantify and
communicate adjustments to their cybersecurity programs. Organizations may choose to handle
risk in different ways, including mitigating the risk, transferring the risk, avoiding the risk, or
accepting the risk, depending on the potential impact to the delivery of critical services. The
Framework uses risk management processes to enable organizations to inform and prioritize
decisions regarding cybersecurity. It supports recurring risk assessments and validation of
business drivers to help organizations select target states for cybersecurity activities that reflect
desired outcomes. Thus, the Framework gives organizations the ability to dynamically select and
direct improvement in cybersecurity risk management for the IT and ICS environments.
The Framework is adaptive to provide a flexible and risk-based implementation that can be used
with a broad array of cybersecurity risk management processes. Examples of cybersecurity risk
management processes include International Organization for Standardization (ISO)




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 4
         Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 13 of 56

      April 16, 2018                     Cybersecurity Framework                                Version 1.1


31000:20096, ISO/International Electrotechnical Commission (IEC) 27005:20117, NIST Special
Publication (SP) 800-398, and the Electricity Subsector Cybersecurity Risk Management Process
(RMP) guideline9.

1.3      Docume nt Overview
The remainder of this document contains the following sections and appendices:
    Section 2 describes the Framework components: the Framework Core, the Tiers, and the
       Profiles.
    Section 3 presents examples of how the Framework can be used.
    Section 4 describes how to use the Framework for self-assessing and demonstrating
       cybersecurity through measurements.
    Appendix A presents the Framework Core in a tabular format: the Functions, Categories,
       Subcategories, and Informative References.
    Appendix B contains a glossary of selected terms.
    Appendix C lists acronyms used in this document.




6
    International Organization for Standardization, Risk management – Principles and guidelines, ISO 31000:2009,
    2009. http://www.iso.org/iso/home/standards/iso31000.htm
7
    International Organization for Standardization/International Electrotechnical Commission, Information
    technology – Security techniques – Information security risk management, ISO/IEC 27005:2011, 2011.
    https://www.iso.org/standard/56742.html
8
    Joint Task Force Transformation Initiative, Managing Information Security Risk: Organization, Mission, and
    Information System View, NIST Special Publication 800-39, March 2011. https://doi.org/10.6028/NIST.SP.800-
    39
9
    U.S. Department of Energy, Electricity Subsector Cybersecurity Risk Management Process, DOE/OE-0003, May
    2012. https://energy.gov/sites/prod/files/Cybersecurity Risk Management Process Guideline - Final - May
    2012.pdf


This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 5
          Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 14 of 56

      April 16, 2018                     Cybersecurity Framework                                Version 1.1


2.0       Framework Basics
The Framework provides a common language for understanding, managing, and expressing
cybersecurity risk to internal and external stakeholders. It can be used to help identify and
prioritize actions for reducing cybersecurity risk, and it is a tool for aligning policy, business, and
technological approaches to managing that risk. It can be used to manage cybersecurity risk
across entire organizations or it can be focused on the delivery of critical services within an
organization. Different types of entities – including sector coordinating structures, associations,
and organizations – can use the Framework for different purposes, including the creation of
common Profiles.

2.1       Framework Core
The Framework Core provides a set of activities to achieve specific cybersecurity outcomes, and
references examples of guidance to achieve those outcomes. The Core is not a checklist of
actions to perform. It presents key cybersecurity outcomes identified by stakeholders as helpful
in managing cybersecurity risk. The Core comprises four elements: Functions, Categories,
Subcategories, and Informative References, depicted in Figure 1:




                                   Figure 1: Framework Core Structure

The Framework Core elements work together as follows:
         Functions organize basic cybersecurity activities at their highest level. These Functions
          are Identify, Protect, Detect, Respond, and Recover. They aid an organization in
          expressing its management of cybersecurity risk by organizing information, enabling risk
          management decisions, addressing threats, and improving by learning from previous
          activities. The Functions also align with existing methodologies for incident management
          and help show the impact of investments in cybersecurity. For example, investments in
          planning and exercises support timely response and recovery actions, resulting in reduced
          impact to the delivery of services.



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 6
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 15 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


       Categories are the subdivisions of a Function into groups of cybersecurity outcomes
        closely tied to programmatic needs and particular activities. Examples of Categories
        include “Asset Management,” “Identity Management and Access Control,” and
        “Detection Processes.”
       Subcategories further divide a Category into specific outcomes of technical and/or
        management activities. They provide a set of results that, while not exhaustive, help
        support achievement of the outcomes in each Category. Examples of Subcategories
        include “External information systems are catalogued,” “Data-at-rest is protected,” and
        “Notifications from detection systems are investigated.”
       Informative References are specific sections of standards, guidelines, and practices
        common among critical infrastructure sectors that illustrate a method to achieve the
        outcomes associated with each Subcategory. The Informative References presented in the
        Framework Core are illustrative and not exhaustive. They are based upon cross-sector
        guidance most frequently referenced during the Framework development process.
The five Framework Core Functions are defined below. These Functions are not intended to
form a serial path or lead to a static desired end state. Rather, the Functions should be performed
concurrently and continuously to form an operational culture that addresses the dynamic
cybersecurity risk. See Appendix A for the complete Framework Core listing.
       Identify – Develop an organizational understanding to manage cybersecurity risk to
        systems, people, assets, data, and capabilities.
        The activities in the Identify Function are foundational for effective use of the
        Framework. Understanding the business context, the resources that support critical
        functions, and the related cybersecurity risks enables an organization to focus and
        prioritize its efforts, consistent with its risk management strategy and business needs.
        Examples of outcome Categories within this Function include: Asset Management;
        Business Environment; Governance; Risk Assessment; and Risk Management Strategy.
       Protect – Develop and implement appropriate safeguards to ensure delivery of critical
        services.
        The Protect Function supports the ability to limit or contain the impact of a potential
        cybersecurity event. Examples of outcome Categories within this Function include:
        Identity Management and Access Control; Awareness and Training; Data Security;
        Information Protection Processes and Procedures; Maintenance; and Protective
        Technology.
       Detect – Develop and implement appropriate activities to identify the occurrence of a
        cybersecurity event.
        The Detect Function enables timely discovery of cybersecurity events. Examples of
        outcome Categories within this Function include: Anomalies and Events; Security
        Continuous Monitoring; and Detection Processes.




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 7
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 16 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


       Respond – Develop and implement appropriate activities to take action regarding a
        detected cybersecurity incident.
        The Respond Function supports the ability to contain the impact of a potential
        cybersecurity incident. Examples of outcome Categories within this Function include:
        Response Planning; Communications; Analysis; Mitigation; and Improvements.
       Recover – Develop and implement appropriate activities to maintain plans for resilience
        and to restore any capabilities or services that were impaired due to a cybersecurity
        incident.
        The Recover Function supports timely recovery to normal operations to reduce the
        impact from a cybersecurity incident. Examples of outcome Categories within this
        Function include: Recovery Planning; Improvements; and Communications.

2.2     Framework Implementation Tiers
The Framework Implementation Tiers (“Tiers”) provide context on how an organization views
cybersecurity risk and the processes in place to manage that risk. Ranging from Partial (Tier 1) to
Adaptive (Tier 4), Tiers describe an increasing degree of rigor and sophistication in
cybersecurity risk management practices. They help determine the extent to which cybersecurity
risk management is informed by business needs and is integrated into an organization’s overall
risk management practices. Risk management considerations include many aspects of
cybersecurity, including the degree to which privacy and civil liberties considerations are
integrated into an organization’s management of cybersecurity risk and potential risk responses.
The Tier selection process considers an organization’s current risk management practices, threat
environment, legal and regulatory requirements, information sharing practices, business/mission
objectives, supply chain cybersecurity requirements, and organizational constraints.
Organizations should determine the desired Tier, ensuring that the selected level meets the
organizational goals, is feasible to implement, and reduces cybersecurity risk to critical assets
and resources to levels acceptable to the organization. Organizations should consider leveraging
external guidance obtained from Federal government departments and agencies, Information
Sharing and Analysis Centers (ISACs), Information Sharing and Analysis Organizations
(ISAOs), existing maturity models, or other sources to assist in determining their desired tier.
While organizations identified as Tier 1 (Partial) are encouraged to consider moving toward Tier
2 or greater, Tiers do not represent maturity levels. Tiers are meant to support organizational
decision making about how to manage cybersecurity risk, as well as which dimensions of the
organization are higher priority and could receive additional resources. Progression to higher
Tiers is encouraged when a cost-benefit analysis indicates a feasible and cost-effective reduction
of cybersecurity risk.




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 8
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 17 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


Successful implementation of the Framework is based upon achieving the outcomes described in
the organization’s Target Profile(s) and not upon Tier determination. Still, Tier selection and
designation naturally affect Framework Profiles. The Tier recommendation by Business/Process
Level managers, as approved by the Senior Executive Level, will help set the overall tone for
how cybersecurity risk will be managed within the organization, and should influence
prioritization within a Target Profile and assessments of progress in addressing gaps.
The Tier definitions are as follows:
Tier 1: Partial
       Risk Management Process – Organizational cybersecurity risk management practices are
        not formalized, and risk is managed in an ad hoc and sometimes reactive manner.
        Prioritization of cybersecurity activities may not be directly informed by organizational
        risk objectives, the threat environment, or business/mission requirements.
       Integrated Risk Management Program – There is limited awareness of cybersecurity risk
        at the organizational level. The organization implements cybersecurity risk management
        on an irregular, case-by-case basis due to varied experience or information gained from
        outside sources. The organization may not have processes that enable cybersecurity
        information to be shared within the organization.
       External Participation – The organization does not understand its role in the larger
        ecosystem with respect to either its dependencies or dependents. The organization does
        not collaborate with or receive information (e.g., threat intelligence, best practices,
        technologies) from other entities (e.g., buyers, suppliers, dependencies, dependents,
        ISAOs, researchers, governments), nor does it share information. The organization is
        generally unaware of the cyber supply chain risks of the products and services it provides
        and that it uses.
Tier 2: Risk Informed
       Risk Management Process – Risk management practices are approved by management
        but may not be established as organizational-wide policy. Prioritization of cybersecurity
        activities and protection needs is directly informed by organizational risk objectives, the
        threat environment, or business/mission requirements.
       Integrated Risk Management Program – There is an awareness of cybersecurity risk at
        the organizational level, but an organization-wide approach to managing cybersecurity
        risk has not been established. Cybersecurity information is shared within the organization
        on an informal basis. Consideration of cybersecurity in organizational objectives and
        programs may occur at some but not all levels of the organization. Cyber risk assessment
        of organizational and external assets occurs, but is not typically repeatable or reoccurring.
        External Participation – Generally, the organization understands its role in the larger
         ecosystem with respect to either its own dependencies or dependents, but not both. The
         organization collaborates with and receives some information from other entities and
         generates some of its own information, but may not share information with others.
         Additionally, the organization is aware of the cyber supply chain risks associated with
         the products and services it provides and uses, but does not act consistently or formally
         upon those risks.


This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 9
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 18 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


Tier 3: Repeatable
       Risk Management Process – The organization’s risk management practices are formally
        approved and expressed as policy. Organizational cybersecurity practices are regularly
        updated based on the application of risk management processes to changes in
        business/mission requirements and a changing threat and technology landscape.
       Integrated Risk Management Program – There is an organization-wide approach to
        manage cybersecurity risk. Risk-informed policies, processes, and procedures are
        defined, implemented as intended, and reviewed. Consistent methods are in place to
        respond effectively to changes in risk. Personnel possess the knowledge and skills to
        perform their appointed roles and responsibilities. The organization consistently and
        accurately monitors cybersecurity risk of organizational assets. Senior cybersecurity and
        non-cybersecurity executives communicate regularly regarding cybersecurity risk.
        Senior executives ensure consideration of cybersecurity through all lines of operation in
        the organization.
        External Participation - The organization understands its role, dependencies, and
         dependents in the larger ecosystem and may contribute to the community’s broader
         understanding of risks. It collaborates with and receives information from other entities
         regularly that complements internally generated information, and shares information
         with other entities. The organization is aware of the cyber supply chain risks associated
         with the products and services it provides and that it uses. Additionally, it usually acts
         formally upon those risks, including mechanisms such as written agreements to
         communicate baseline requirements, governance structures (e.g., risk councils), and
         policy implementation and monitoring.
Tier 4: Adaptive
       Risk Management Process – The organization adapts its cybersecurity practices based on
        previous and current cybersecurity activities, including lessons learned and predictive
        indicators. Through a process of continuous improvement incorporating advanced
        cybersecurity technologies and practices, the organization actively adapts to a changing
        threat and technology landscape and responds in a timely and effective manner to
        evolving, sophisticated threats.
       Integrated Risk Management Program – There is an organization-wide approach to
        managing cybersecurity risk that uses risk-informed policies, processes, and procedures
        to address potential cybersecurity events. The relationship between cybersecurity risk and
        organizational objectives is clearly understood and considered when making decisions.
        Senior executives monitor cybersecurity risk in the same context as financial risk and
        other organizational risks. The organizational budget is based on an understanding of the
        current and predicted risk environment and risk tolerance. Business units implement
        executive vision and analyze system-level risks in the context of the organizational risk
        tolerances. Cybersecurity risk management is part of the organizational culture and
        evolves from an awareness of previous activities and continuous awareness of activities
        on their systems and networks. The organization can quickly and efficiently account for
        changes to business/mission objectives in how risk is approached and communicated.




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 10
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 19 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


       External Participation - The organization understands its role, dependencies, and
        dependents in the larger ecosystem and contributes to the community’s broader
        understanding of risks. It receives, generates, and reviews prioritized information that
        informs continuous analysis of its risks as the threat and technology landscapes evolve.
        The organization shares that information internally and externally with other
        collaborators. The organization uses real-time or near real-time information to understand
        and consistently act upon cyber supply chain risks associated with the products and
        services it provides and that it uses. Additionally, it communicates proactively, using
        formal (e.g. agreements) and informal mechanisms to develop and maintain strong supply
        chain relationships.

2.3     Framework Profile
The Framework Profile (“Profile”) is the alignment of the Functions, Categories, and
Subcategories with the business requirements, risk tolerance, and resources of the organization.
A Profile enables organizations to establish a roadmap for reducing cybersecurity risk that is well
aligned with organizational and sector goals, considers legal/regulatory requirements and
industry best practices, and reflects risk management priorities. Given the complexity of many
organizations, they may choose to have multiple profiles, aligned with particular components and
recognizing their individual needs.
Framework Profiles can be used to describe the current state or the desired target state of specific
cybersecurity activities. The Current Profile indicates the cybersecurity outcomes that are
currently being achieved. The Target Profile indicates the outcomes needed to achieve the
desired cybersecurity risk management goals. Profiles support business/mission requirements
and aid in communicating risk within and between organizations. This Framework does not
prescribe Profile templates, allowing for flexibility in implementation.
Comparison of Profiles (e.g., the Current Profile and Target Profile) may reveal gaps to be
addressed to meet cybersecurity risk management objectives. An action plan to address these
gaps to fulfill a given Category or Subcategory can contribute to the roadmap described above.
Prioritizing the mitigation of gaps is driven by the organization’s business needs and risk
management processes. This risk-based approach enables an organization to gauge the resources
needed (e.g., staffing, funding) to achieve cybersecurity goals in a cost-effective, prioritized
manner. Furthermore, the Framework is a risk-based approach where the applicability and
fulfillment of a given Subcategory is subject to the Profile’s scope.




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 11
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 20 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1

2.4     Coordi nation of F ramework Implementation
Figure 2 describes a common flow of information and decisions at the following levels within an
organization:
       Executive
       Business/Process
       Implementation/Operations
The executive level communicates the mission priorities, available resources, and overall risk
tolerance to the business/process level. The business/process level uses the information as inputs
into the risk management process, and then collaborates with the implementation/operations
level to communicate business needs and create a Profile. The implementation/operations level
communicates the Profile implementation progress to the business/process level. The
business/process level uses this information to perform an impact assessment. Business/process
level management reports the outcomes of that impact assessment to the executive level to
inform the organization’s overall risk management process and to the implementation/operations
level for awareness of business impact.




              Figure 2: Notional Information and Decision Flows within an Organization




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 12
         Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 21 of 56

      April 16, 2018                     Cybersecurity Framework                                Version 1.1


3.0      How to Use the Framework
An organization can use the Framework as a key part of its systematic process for identifying,
assessing, and managing cybersecurity risk. The Framework is not designed to replace existing
processes; an organization can use its current process and overlay it onto the Framework to
determine gaps in its current cybersecurity risk approach and develop a roadmap to
improvement. Using the Framework as a cybersecurity risk management tool, an organization
can determine activities that are most important to critical service delivery and prioritize
expenditures to maximize the impact of the investment.
The Framework is designed to complement existing business and cybersecurity operations. It can
serve as the foundation for a new cybersecurity program or a mechanism for improving an
existing program. The Framework provides a means of expressing cybersecurity requirements to
business partners and customers and can help identify gaps in an organization’s cybersecurity
practices. It also provides a general set of considerations and processes for considering privacy
and civil liberties implications in the context of a cybersecurity program.
The Framework can be applied throughout the life cycle phases of plan, design, build/buy,
deploy, operate, and decommission. The plan phase begins the cycle of any system and lays the
groundwork for everything that follows. Overarching cybersecurity considerations should be
declared and described as clearly as possible. The plan should recognize that those
considerations and requirements are likely to evolve during the remainder of the life cycle. The
design phase should account for cybersecurity requirements as a part of a larger multi-
disciplinary systems engineering process.10 A key milestone of the design phase is validation that
the system cybersecurity specifications match the needs and risk disposition of the organization
as captured in a Framework Profile. The desired cybersecurity outcomes prioritized in a Target
Profile should be incorporated when a) developing the system during the build phase and b)
purchasing or outsourcing the system during the buy phase. That same Target Profile serves as a
list of system cybersecurity features that should be assessed when deploying the system to verify
all features are implemented. The cybersecurity outcomes determined by using the Framework
then should serve as a basis for ongoing operation of the system. This includes occasional
reassessment, capturing results in a Current Profile, to verify that cybersecurity requirements are
still fulfilled. Typically, a complex web of dependencies (e.g., compensating and common
controls) among systems means the outcomes documented in Target Profiles of related systems
should be carefully considered as systems are decommissioned.
The following sections present different ways in which organizations can use the Framework.

3.1      Basic Review of Cybersecurity Practices
The Framework can be used to compare an organization’s current cybersecurity activities with
those outlined in the Framework Core. Through the creation of a Current Profile, organizations
can examine the extent to which they are achieving the outcomes described in the Core
Categories and Subcategories, aligned with the five high-level Functions: Identify, Protect,
Detect, Respond, and Recover. An organization may find that it is already achieving the desired

10
 NIST Special Publication 800-160 Volume 1, System Security Engineering, Considerations for a
Multidisciplinary Approach in the Engineering of Trustworthy Secure Systems, Ross et al, November 2016 (updated
March 21, 2018), https://doi.org/10.6028/NIST.SP.800-160v1


This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 13
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 22 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


outcomes, thus managing cybersecurity commensurate with the known risk. Alternatively, an
organization may determine that it has opportunities to (or needs to) improve. The organization
can use that information to develop an action plan to strengthen existing cybersecurity practices
and reduce cybersecurity risk. An organization may also find that it is overinvesting to achieve
certain outcomes. The organization can use this information to reprioritize resources.
While they do not replace a risk management process, these five high-level Functions will
provide a concise way for senior executives and others to distill the fundamental concepts of
cybersecurity risk so that they can assess how identified risks are managed, and how their
organization stacks up at a high level against existing cybersecurity standards, guidelines, and
practices. The Framework can also help an organization answer fundamental questions,
including “How are we doing?” Then they can move in a more informed way to strengthen their
cybersecurity practices where and when deemed necessary.

3.2     Establishing or Improving a Cybersecurity Program
The following steps illustrate how an organization could use the Framework to create a new
cybersecurity program or improve an existing program. These steps should be repeated as
necessary to continuously improve cybersecurity.

Step 1: Prioritize and Scope. The organization identifies its business/mission objectives and
high-level organizational priorities. With this information, the organization makes strategic
decisions regarding cybersecurity implementations and determines the scope of systems and
assets that support the selected business line or process. The Framework can be adapted to
support the different business lines or processes within an organization, which may have
different business needs and associated risk tolerance. Risk tolerances may be reflected in a
target Implementation Tier.

Step 2: Orient. Once the scope of the cybersecurity program has been determined for the
business line or process, the organization identifies related systems and assets, regulatory
requirements, and overall risk approach. The organization then consults sources to identify
threats and vulnerabilities applicable to those systems and assets.

Step 3: Create a Current Profile. The organization develops a Current Profile by indicating
which Category and Subcategory outcomes from the Framework Core are currently being
achieved. If an outcome is partially achieved, noting this fact will help support subsequent steps
by providing baseline information.

Step 4: Conduct a Risk Assessment. This assessment could be guided by the organization’s
overall risk management process or previous risk assessment activities. The organization
analyzes the operational environment in order to discern the likelihood of a cybersecurity event
and the impact that the event could have on the organization. It is important that organizations
identify emerging risks and use cyber threat information from internal and external sources to
gain a better understanding of the likelihood and impact of cybersecurity events.

Step 5: Create a Target Profile. The organization creates a Target Profile that focuses on the
assessment of the Framework Categories and Subcategories describing the organization’s desired
cybersecurity outcomes. Organizations also may develop their own additional Categories and



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 14
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 23 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


Subcategories to account for unique organizational risks. The organization may also consider
influences and requirements of external stakeholders such as sector entities, customers, and
business partners when creating a Target Profile. The Target Profile should appropriately reflect
criteria within the target Implementation Tier.

Step 6: Determine, Analyze, and Prioritize Gaps. The organization compares the Current
Profile and the Target Profile to determine gaps. Next, it creates a prioritized action plan to
address gaps – reflecting mission drivers, costs and benefits, and risks – to achieve the outcomes
in the Target Profile. The organization then determines resources, including funding and
workforce, necessary to address the gaps. Using Profiles in this manner encourages the
organization to make informed decisions about cybersecurity activities, supports risk
management, and enables the organization to perform cost-effective, targeted improvements.

Step 7: Implement Action Plan. The organization determines which actions to take to address
the gaps, if any, identified in the previous step and then adjusts its current cybersecurity practices
in order to achieve the Target Profile. For further guidance, the Framework identifies example
Informative References regarding the Categories and Subcategories, but organizations should
determine which standards, guidelines, and practices, including those that are sector specific,
work best for their needs.

An organization repeats the steps as needed to continuously assess and improve its cybersecurity.
For instance, organizations may find that more frequent repetition of the orient step improves the
quality of risk assessments. Furthermore, organizations may monitor progress through iterative
updates to the Current Profile, subsequently comparing the Current Profile to the Target Profile.
Organizations may also use this process to align their cybersecurity program with their desired
Framework Implementation Tier.

3.3     Communicating Cybersecurity Requirements with Stakeholders
The Framework provides a common language to communicate requirements among
interdependent stakeholders responsible for the delivery of essential critical infrastructure
products and services. Examples include:
       An organization may use a Target Profile to express cybersecurity risk management
        requirements to an external service provider (e.g., a cloud provider to which it is
        exporting data).
       An organization may express its cybersecurity state through a Current Profile to report
        results or to compare with acquisition requirements.
       A critical infrastructure owner/operator, having identified an external partner on whom
        that infrastructure depends, may use a Target Profile to convey required Categories and
        Subcategories.
       A critical infrastructure sector may establish a Target Profile that can be used among its
        constituents as an initial baseline Profile to build their tailored Target Profiles.
       An organization can better manage cybersecurity risk among stakeholders by assessing
        their position in the critical infrastructure and the broader digital economy using
        Implementation Tiers.
Communication is especially important among stakeholders up and down supply chains. Supply
chains are complex, globally distributed, and interconnected sets of resources and processes


This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 15
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 24 of 56

     April 16, 2018                      Cybersecurity Framework                                Version 1.1


between multiple levels of organizations. Supply chains begin with the sourcing of products and
services and extend from the design, development, manufacturing, processing, handling, and
delivery of products and services to the end user. Given these complex and interconnected
relationships, supply chain risk management (SCRM) is a critical organizational function.11
Cyber SCRM is the set of activities necessary to manage cybersecurity risk associated with
external parties. More specifically, cyber SCRM addresses both the cybersecurity effect an
organization has on external parties and the cybersecurity effect external parties have on an
organization.
A primary objective of cyber SCRM is to identify, assess, and mitigate “products and services
that may contain potentially malicious functionality, are counterfeit, or are vulnerable due to
poor manufacturing and development practices within the cyber supply chain12.” Cyber SCRM
activities may include:
           Determining cybersecurity requirements for suppliers,
           Enacting cybersecurity requirements through formal agreement (e.g., contracts),
           Communicating to suppliers how those cybersecurity requirements will be verified
            and validated,
           Verifying that cybersecurity requirements are met through a variety of assessment
            methodologies, and
           Governing and managing the above activities.
As depicted in Figure 3, cyber SCRM encompasses technology suppliers and buyers, as well as
non-technology suppliers and buyers, where technology is minimally composed of information
technology (IT), industrial control systems (ICS), cyber-physical systems (CPS), and connected
devices more generally, including the Internet of Things (IoT). Figure 3 depicts an organization
at a single point in time. However, through the normal course of business operations, most
organizations will be both an upstream supplier and downstream buyer in relation to other
organizations or end users.




11
   Communicating Cybersecurity Requirements (Section 3.3) and Buying Decisions (Section 3.4) address only two
uses of the Framework for cyber SCRM and are not intended to address cyber SCRM comprehensively.

12
  NIST Special Publication 800-161, Supply Chain Risk Management Practices for Federal Information Systems
and Organizations, Boyens et al, April 2015, https://doi.org/10.6028/NIST.SP.800-161


This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 16
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 25 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1




                               Figure 3: Cyber Supply Chain Relationships
The parties described in Figure 3 comprise an organization’s cybersecurity ecosystem. These
relationships highlight the crucial role of cyber SCRM in addressing cybersecurity risk in critical
infrastructure and the broader digital economy. These relationships, the products and services
they provide, and the risks they present should be identified and factored into the protective and
detective capabilities of organizations, as well as their response and recovery protocols.
In the figure above, “Buyer” refers to the downstream people or organizations that consume a
given product or service from an organization, including both for-profit and not-for-profit
organizations. “Supplier” encompasses upstream product and service providers that are used for
an organization’s internal purposes (e.g., IT infrastructure) or integrated into the products or
services provided to the Buyer. These terms are applicable for both technology-based and non-
technology-based products and services.
Whether considering individual Subcategories of the Core or the comprehensive considerations
of a Profile, the Framework offers organizations and their partners a method to help ensure the
new product or service meets critical security outcomes. By first selecting outcomes that are
relevant to the context (e.g., transmission of Personally Identifiable Information (PII), mission
critical service delivery, data verification services, product or service integrity) the organization
then can evaluate partners against those criteria. For example, if a system is being purchased that
will monitor Operational Technology (OT) for anomalous network communication, availability
may be a particularly important cybersecurity objective to achieve and should drive a
Technology Supplier evaluation against applicable Subcategories (e.g., ID.BE-4, ID.SC-3,
ID.SC-4, ID.SC-5, PR.DS-4, PR.DS-6, PR.DS-7, PR.DS-8, PR.IP-1, DE.AE-5).




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 17
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 26 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1

3.4     Buying Decisions
Since a Framework Target Profile is a prioritized list of organizational cybersecurity
requirements, Target Profiles can be used to inform decisions about buying products and
services. This transaction varies from Communicating Cybersecurity Requirements with
Stakeholders (addressed in Section 3.3) in that it may not be possible to impose a set of
cybersecurity requirements on the supplier. The objective should be to make the best buying
decision among multiple suppliers, given a carefully determined list of cybersecurity
requirements. Often, this means some degree of trade-off, comparing multiple products or
services with known gaps to the Target Profile.
Once a product or service is purchased, the Profile also can be used to track and address residual
cybersecurity risk. For example, if the service or product purchased did not meet all the
objectives described in the Target Profile, the organization can address the residual risk through
other management actions. The Profile also provides the organization a method for assessing if
the product meets cybersecurity outcomes through periodic review and testing mechanisms.

3.5  Identifying Opportunities for New or Revised Informative
References
The Framework can be used to identify opportunities for new or revised standards, guidelines, or
practices where additional Informative References would help organizations address emerging
needs. An organization implementing a given Subcategory, or developing a new Subcategory,
might discover that there are few Informative References, if any, for a related activity. To
address that need, the organization might collaborate with technology leaders and/or standards
bodies to draft, develop, and coordinate standards, guidelines, or practices.

3.6     Methodology to Protect Privacy and Civil Libert ies
This section describes a methodology to address individual privacy and civil liberties
implications that may result from cybersecurity. This methodology is intended to be a general set
of considerations and processes since privacy and civil liberties implications may differ by sector
or over time and organizations may address these considerations and processes with a range of
technical implementations. Nonetheless, not all activities in a cybersecurity program engender
privacy and civil liberties considerations. Technical privacy standards, guidelines, and additional
best practices may need to be developed to support improved technical implementations.
Privacy and cybersecurity have a strong connection. An organization’s cybersecurity activities
also can create risks to privacy and civil liberties when personal information is used, collected,
processed, maintained, or disclosed. Some examples include: cybersecurity activities that result
in the over-collection or over-retention of personal information; disclosure or use of personal
information unrelated to cybersecurity activities; and cybersecurity mitigation activities that
result in denial of service or other similar potentially adverse impacts, including some types of
incident detection or monitoring that may inhibit freedom of expression or association.
The government and its agents have a responsibility to protect civil liberties arising from
cybersecurity activities. As referenced in the methodology below, government or its agents that
own or operate critical infrastructure should have a process in place to support compliance of
cybersecurity activities with applicable privacy laws, regulations, and Constitutional
requirements.



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 18
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 27 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


To address privacy implications, organizations may consider how their cybersecurity program
might incorporate privacy principles such as: data minimization in the collection, disclosure, and
retention of personal information material related to the cybersecurity incident; use limitations
outside of cybersecurity activities on any information collected specifically for cybersecurity
activities; transparency for certain cybersecurity activities; individual consent and redress for
adverse impacts arising from use of personal information in cybersecurity activities; data quality,
integrity, and security; and accountability and auditing.
As organizations assess the Framework Core in Appendix A, the following processes and
activities may be considered as a means to address the above-referenced privacy and civil
liberties implications:

Governance of cybersecurity risk

       An organization’s assessment of cybersecurity risk and potential risk responses considers
        the privacy implications of its cybersecurity program.
       Individuals with cybersecurity-related privacy responsibilities report to appropriate
        management and are appropriately trained.
       Process is in place to support compliance of cybersecurity activities with applicable
        privacy laws, regulations, and Constitutional requirements.
       Process is in place to assess implementation of the above organizational measures and
        controls.
Approaches to identifying, authenticating, and authorizing individuals to access
organizational assets and systems

       Steps are taken to identify and address the privacy implications of identity management
        and access control measures to the extent that they involve collection, disclosure, or use
        of personal information.
Awareness and training measures

       Applicable information from organizational privacy policies is included in cybersecurity
        workforce training and awareness activities.
       Service providers that provide cybersecurity-related services for the organization are
        informed about the organization’s applicable privacy policies.
Anomalous activity detection and system and assets monitoring
       Process is in place to conduct a privacy review of an organization’s anomalous activity
        detection and cybersecurity monitoring.
Response activities, including information sharing or other mitigation efforts

       Process is in place to assess and address whether, when, how, and the extent to which
        personal information is shared outside the organization as part of cybersecurity
        information sharing activities.
       Process is in place to conduct a privacy review of an organization’s cybersecurity
        mitigation efforts.




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 19
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 28 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


4.0     Self-Assessing Cybersecurity Risk with the Framework
The Cybersecurity Framework is designed to reduce risk by improving the management of
cybersecurity risk to organizational objectives. Ideally, organizations using the Framework will
be able to measure and assign values to their risk along with the cost and benefits of steps taken
to reduce risk to acceptable levels. The better an organization is able to measure its risk, costs,
and benefits of cybersecurity strategies and steps, the more rational, effective, and valuable its
cybersecurity approach and investments will be.
Over time, self-assessment and measurement should improve decision making about investment
priorities. For example, measuring – or at least robustly characterizing – aspects of an
organization’s cybersecurity state and trends over time can enable that organization to
understand and convey meaningful risk information to dependents, suppliers, buyers, and other
parties. An organization can accomplish this internally or by seeking a third-party assessment. If
done properly and with an appreciation of limitations, these measurements can provide a basis
for strong trusted relationships, both inside and outside of an organization.
To examine the effectiveness of investments, an organization must first have a clear
understanding of its organizational objectives, the relationship between those objectives and
supportive cybersecurity outcomes, and how those discrete cybersecurity outcomes are
implemented and managed. While measurements of all those items is beyond the scope of the
Framework, the cybersecurity outcomes of the Framework Core support self-assessment of
investment effectiveness and cybersecurity activities in the following ways:
       Making choices about how different portions of the cybersecurity operation should
        influence the selection of Target Implementation Tiers,
       Evaluating the organization’s approach to cybersecurity risk management by determining
        Current Implementation Tiers,
       Prioritizing cybersecurity outcomes by developing Target Profiles,
       Determining the degree to which specific cybersecurity steps achieve desired
        cybersecurity outcomes by assessing Current Profiles, and
       Measuring the degree of implementation for controls catalogs or technical guidance listed
        as Informative References.

The development of cybersecurity performance metrics is evolving. Organizations should be
thoughtful, creative, and careful about the ways in which they employ measurements to optimize
use, while avoiding reliance on artificial indicators of current state and progress in improving
cybersecurity risk management. Judging cyber risk requires discipline and should be revisited
periodically. Any time measurements are employed as part of the Framework process,
organizations are encouraged to clearly identify and know why these measurements are
important and how they will contribute to the overall management of cybersecurity risk. They
also should be clear about the limitations of measurements that are used.
For example, tracking security measures and business outcomes may provide meaningful insight
as to how changes in granular security controls affect the completion of organizational
objectives. Verifying achievement of some organizational objectives requires analyzing the data
only after that objective was to have been achieved. This type of lagging measure is more




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 20
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 29 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


absolute. However, it is often more valuable to predict whether a cybersecurity risk may occur,
and the impact it might have, using a leading measure.
Organizations are encouraged to innovate and customize how they incorporate measurements
into their application of the Framework with a full appreciation of their usefulness and
limitations.




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 21
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 30 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


Appendix A: Framework Core
This appendix presents the Framework Core: a listing of Functions, Categories, Subcategories,
and Informative References that describe specific cybersecurity activities that are common
across all critical infrastructure sectors. The chosen presentation format for the Framework Core
does not suggest a specific implementation order or imply a degree of importance of the
Categories, Subcategories, and Informative References. The Framework Core presented in this
appendix represents a common set of activities for managing cybersecurity risk. While the
Framework is not exhaustive, it is extensible, allowing organizations, sectors, and other entities
to use Subcategories and Informative References that are cost-effective and efficient and that
enable them to manage their cybersecurity risk. Activities can be selected from the Framework
Core during the Profile creation process and additional Categories, Subcategories, and
Informative References may be added to the Profile. An organization’s risk management
processes, legal/regulatory requirements, business/mission objectives, and organizational
constraints guide the selection of these activities during Profile creation. Personal information is
considered a component of data or assets referenced in the Categories when assessing security
risks and protections.
While the intended outcomes identified in the Functions, Categories, and Subcategories are the
same for IT and ICS, the operational environments and considerations for IT and ICS differ. ICS
have a direct effect on the physical world, including potential risks to the health and safety of
individuals, and impact on the environment. Additionally, ICS have unique performance and
reliability requirements compared with IT, and the goals of safety and efficiency must be
considered when implementing cybersecurity measures.
For ease of use, each component of the Framework Core is given a unique identifier. Functions
and Categories each have a unique alphabetic identifier, as shown in Table 1. Subcategories
within each Category are referenced numerically; the unique identifier for each Subcategory is
included in Table 2.
Additional supporting material, including Informative References, relating to the Framework can
be found on the NIST website at http://www.nist.gov/cyberframework/.




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 22
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 31 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1

                           Table 1: Function and Category Unique Identifiers
        Function        Function        Category                            Category
         Unique                          Unique
        Identifier                      Identifier
           ID            Identify         ID.AM       Asset Management
                                          ID.BE       Business Environment
                                          ID.GV       Governance
                                          ID.RA       Risk Assessment
                                          ID.RM       Risk Management Strategy
                                          ID.SC       Supply Chain Risk Management
           PR            Protect          PR.AC       Identity Management and Access Control
                                          PR.AT       Awareness and Training
                                          PR.DS       Data Security
                                          PR.IP       Information Protection Processes and Procedures
                                         PR.MA        Maintenance
                                          PR.PT       Protective Technology
           DE             Detect          DE.AE       Anomalies and Events
                                         DE.CM        Security Continuous Monitoring
                                          DE.DP       Detection Processes
           RS            Respond          RS.RP       Response Planning
                                          RS.CO       Communications
                                          RS.AN       Analysis
                                          RS.MI       Mitigation
                                          RS.IM       Improvements
           RC            Recover          RC.RP       Recovery Planning
                                          RC.IM       Improvements
                                         RC.CO        Communications




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                 23
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 32 of 56

                          April 16, 2018                         Cybersecurity Framework                                Version 1.1


                                                                  Table 2: Framework Core
      Function                     Category                                  Subcategory                                 Informative References

    IDENTIFY             Asset Management (ID.AM):           ID.AM-1: Physical devices and systems            CIS CSC 1
       (ID)               The data, personnel, devices,      within the organization are inventoried          COBIT 5 BAI09.01, BAI09.02
                       systems, and facilities that enable                                                    ISA 62443-2-1:2009 4.2.3.4
                           the organization to achieve
                                                                                                              ISA 62443-3-3:2013 SR 7.8
                        business purposes are identified
                       and managed consistent with their                                                      ISO/IEC 27001:2013 A.8.1.1, A.8.1.2
                              relative importance to                                                          NIST SP 800-53 Rev. 4 CM-8, PM-5
                        organizational objectives and the    ID.AM-2: Software platforms and                  CIS CSC 2
                          organization’s risk strategy.      applications within the organization are         COBIT 5 BAI09.01, BAI09.02, BAI09.05
                                                             inventoried                                      ISA 62443-2-1:2009 4.2.3.4
                                                                                                              ISA 62443-3-3:2013 SR 7.8
                                                                                                              ISO/IEC 27001:2013 A.8.1.1, A.8.1.2, A.12.5.1
                                                                                                              NIST SP 800-53 Rev. 4 CM-8, PM-5
                                                             ID.AM-3: Organizational communication            CIS CSC 12
                                                             and data flows are mapped                        COBIT 5 DSS05.02
                                                                                                              ISA 62443-2-1:2009 4.2.3.4
                                                                                                              ISO/IEC 27001:2013 A.13.2.1, A.13.2.2
                                                                                                              NIST SP 800-53 Rev. 4 AC-4, CA-3, CA-9, PL-8
                                                             ID.AM-4: External information systems            CIS CSC 12
                                                             are catalogued                      1.           COBIT 5 APO02.02, APO10.04, DSS01.02
                                                                                                         2.   ISO/IEC 27001:2013 A.11.2.6
                                                                                                         3.   NIST SP 800-53 Rev. 4 AC-20, SA-9
                                                             ID.AM-5: Resources (e.g., hardware,              CIS CSC 13, 14
                                                             devices, data, time, personnel, and              COBIT 5 APO03.03, APO03.04, APO12.01,
                                                             software) are prioritized based on their         BAI04.02, BAI09.02
                                                             classification, criticality, and business        ISA 62443-2-1:2009 4.2.3.6
                                                             value
                                                                                                              ISO/IEC 27001:2013 A.8.2.1
                                                                                                              NIST SP 800-53 Rev. 4 CP-2, RA-2, SA-14, SC-6
                                                             ID.AM-6: Cybersecurity roles and                 CIS CSC 17, 19
                                                             responsibilities for the entire workforce and    COBIT 5 APO01.02, APO07.06, APO13.01,
                                                                                                              DSS06.03



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                           24
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 33 of 56

                         April 16, 2018                         Cybersecurity Framework                                 Version 1.1


      Function                     Category                                 Subcategory                                  Informative References

                                                            third-party stakeholders (e.g., suppliers,        ISA 62443-2-1:2009 4.3.2.3.3
                                                            customers, partners) are established              ISO/IEC 27001:2013 A.6.1.1
                                                                                                              NIST SP 800-53 Rev. 4 CP-2, PS-7, PM-11
                       Business Environment (ID.BE):        ID.BE-1: The organization’s role in the           COBIT 5 APO08.01, APO08.04, APO08.05,
                         The organization’s mission,        supply chain is identified and                    APO10.03, APO10.04, APO10.05
                         objectives, stakeholders, and      communicated                                      ISO/IEC 27001:2013 A.15.1.1, A.15.1.2,
                         activities are understood and                                                        A.15.1.3, A.15.2.1, A.15.2.2
                        prioritized; this information is                                                      NIST SP 800-53 Rev. 4 CP-2, SA-12
                         used to inform cybersecurity
                        roles, responsibilities, and risk   ID.BE-2: The organization’s place in              COBIT 5 APO02.06, APO03.01
                            management decisions.           critical infrastructure and its industry sector   ISO/IEC 27001:2013 Clause 4.1
                                                            is identified and communicated                    NIST SP 800-53 Rev. 4 PM-8
                                                            ID.BE-3: Priorities for organizational            COBIT 5 APO02.01, APO02.06, APO03.01
                                                            mission, objectives, and activities are           ISA 62443-2-1:2009 4.2.2.1, 4.2.3.6
                                                            established and communicated                      NIST SP 800-53 Rev. 4 PM-11, SA-14
                                                            ID.BE-4: Dependencies and critical                COBIT 5 APO10.01, BAI04.02, BAI09.02
                                                            functions for delivery of critical services       ISO/IEC 27001:2013 A.11.2.2, A.11.2.3, A.12.1.3
                                                            are established                                   NIST SP 800-53 Rev. 4 CP-8, PE-9, PE-11, PM-8,
                                                                                                              SA-14
                                                            ID.BE-5: Resilience requirements to               COBIT 5 BAI03.02, DSS04.02
                                                            support delivery of critical services are         ISO/IEC 27001:2013 A.11.1.4, A.17.1.1,
                                                            established for all operating states (e.g.        A.17.1.2, A.17.2.1
                                                            under duress/attack, during recovery,             NIST SP 800-53 Rev. 4 CP-2, CP-11, SA-13, SA-
                                                            normal operations)                                14
                          Governance (ID.GV): The           ID.GV-1: Organizational cybersecurity             CIS CSC 19
                            policies, procedures, and       policy is established and communicated            COBIT 5 APO01.03, APO13.01, EDM01.01,
                       processes to manage and monitor                                                        EDM01.02
                         the organization’s regulatory,                                                       ISA 62443-2-1:2009 4.3.2.6
                        legal, risk, environmental, and
                                                                                                              ISO/IEC 27001:2013 A.5.1.1
                          operational requirements are
                           understood and inform the                                                          NIST SP 800-53 Rev. 4 -1 controls from all
                                                                                                              security control families




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                           25
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 34 of 56

                         April 16, 2018                       Cybersecurity Framework                               Version 1.1


      Function                    Category                               Subcategory                                Informative References

                         management of cybersecurity      ID.GV-2: Cybersecurity roles and               CIS CSC 19
                                   risk.                  responsibilities are coordinated and aligned   COBIT 5 APO01.02, APO10.03, APO13.02,
                                                          with internal roles and external partners      DSS05.04
                                                                                                         ISA 62443-2-1:2009 4.3.2.3.3
                                                                                                         ISO/IEC 27001:2013 A.6.1.1, A.7.2.1, A.15.1.1
                                                                                                         NIST SP 800-53 Rev. 4 PS-7, PM-1, PM-2
                                                          ID.GV-3: Legal and regulatory                  CIS CSC 19
                                                          requirements regarding cybersecurity,          COBIT 5 BAI02.01, MEA03.01, MEA03.04
                                                          including privacy and civil liberties          ISA 62443-2-1:2009 4.4.3.7
                                                          obligations, are understood and managed
                                                                                                         ISO/IEC 27001:2013 A.18.1.1, A.18.1.2,
                                                                                                         A.18.1.3, A.18.1.4, A.18.1.5
                                                                                                         NIST SP 800-53 Rev. 4 -1 controls from all
                                                                                                         security control families
                                                          ID.GV-4: Governance and risk                   COBIT 5 EDM03.02, APO12.02, APO12.05,
                                                          management processes address                   DSS04.02
                                                          cybersecurity risks                            ISA 62443-2-1:2009 4.2.3.1, 4.2.3.3, 4.2.3.8,
                                                                                                         4.2.3.9, 4.2.3.11, 4.3.2.4.3, 4.3.2.6.3
                                                                                                         ISO/IEC 27001:2013 Clause 6
                                                                                                         NIST SP 800-53 Rev. 4 SA-2, PM-3, PM-7, PM-
                                                                                                         9, PM-10, PM-11
                       Risk Assessment (ID.RA): The       ID.RA-1: Asset vulnerabilities are             CIS CSC 4
                         organization understands the     identified and documented                      COBIT 5 APO12.01, APO12.02, APO12.03,
                              cybersecurity risk to                                                      APO12.04, DSS05.01, DSS05.02
                           organizational operations                                                     ISA 62443-2-1:2009 4.2.3, 4.2.3.7, 4.2.3.9,
                        (including mission, functions,                                                   4.2.3.12
                             image, or reputation),
                                                                                                         ISO/IEC 27001:2013 A.12.6.1, A.18.2.3
                          organizational assets, and
                                  individuals.                                                           NIST SP 800-53 Rev. 4 CA-2, CA-7, CA-8, RA-
                                                                                                         3, RA-5, SA-5, SA-11, SI-2, SI-4, SI-5
                                                          ID.RA-2: Cyber threat intelligence is          CIS CSC 4
                                                          received from information sharing forums       COBIT 5 BAI08.01
                                                          and sources                                    ISA 62443-2-1:2009 4.2.3, 4.2.3.9, 4.2.3.12
                                                                                                         ISO/IEC 27001:2013 A.6.1.4
                                                                                                         NIST SP 800-53 Rev. 4 SI-5, PM-15, PM-16



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                          26
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 35 of 56

                         April 16, 2018                        Cybersecurity Framework                            Version 1.1


      Function                     Category                               Subcategory                              Informative References

                                                           ID.RA-3: Threats, both internal and          CIS CSC 4
                                                           external, are identified and documented      COBIT 5 APO12.01, APO12.02, APO12.03,
                                                                                                        APO12.04
                                                                                                        ISA 62443-2-1:2009 4.2.3, 4.2.3.9, 4.2.3.12
                                                                                                        ISO/IEC 27001:2013 Clause 6.1.2
                                                                                                        NIST SP 800-53 Rev. 4 RA-3, SI-5, PM-12, PM-
                                                                                                        16
                                                           ID.RA-4: Potential business impacts and      CIS CSC 4
                                                           likelihoods are identified                   COBIT 5 DSS04.02
                                                                                                        ISA 62443-2-1:2009 4.2.3, 4.2.3.9, 4.2.3.12
                                                                                                        ISO/IEC 27001:2013 A.16.1.6, Clause 6.1.2
                                                                                                        NIST SP 800-53 Rev. 4 RA-2, RA-3, SA-14, PM-
                                                                                                        9, PM-11
                                                           ID.RA-5: Threats, vulnerabilities,           CIS CSC 4
                                                           likelihoods, and impacts are used to         COBIT 5 APO12.02
                                                           determine risk                               ISO/IEC 27001:2013 A.12.6.1
                                                                                                        NIST SP 800-53 Rev. 4 RA-2, RA-3, PM-16
                                                           ID.RA-6: Risk responses are identified and   CIS CSC 4
                                                           prioritized                                  COBIT 5 APO12.05, APO13.02
                                                                                                        ISO/IEC 27001:2013 Clause 6.1.3
                                                                                                        NIST SP 800-53 Rev. 4 PM-4, PM-9
                         Risk Management Strategy          ID.RM-1: Risk management processes are       CIS CSC 4
                         (ID.RM): The organization’s       established, managed, and agreed to by       COBIT 5 APO12.04, APO12.05, APO13.02,
                           priorities, constraints, risk   organizational stakeholders                  BAI02.03, BAI04.02
                        tolerances, and assumptions are                                                 ISA 62443-2-1:2009 4.3.4.2
                        established and used to support
                                                                                                        ISO/IEC 27001:2013 Clause 6.1.3, Clause 8.3,
                           operational risk decisions.
                                                                                                        Clause 9.3
                                                                                                        NIST SP 800-53 Rev. 4 PM-9
                                                           ID.RM-2: Organizational risk tolerance is    COBIT 5 APO12.06
                                                           determined and clearly expressed             ISA 62443-2-1:2009 4.3.2.6.5
                                                                                                        ISO/IEC 27001:2013 Clause 6.1.3, Clause 8.3
                                                                                                        NIST SP 800-53 Rev. 4 PM-9



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                     27
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 36 of 56

                         April 16, 2018                         Cybersecurity Framework                               Version 1.1


      Function                    Category                                 Subcategory                                 Informative References

                                                            ID.RM-3: The organization’s                   COBIT 5 APO12.02
                                                            determination of risk tolerance is informed   ISO/IEC 27001:2013 Clause 6.1.3, Clause 8.3
                                                            by its role in critical infrastructure and    NIST SP 800-53 Rev. 4 SA-14, PM-8, PM-9, PM-
                                                            sector specific risk analysis                 11
                              Supply Chain Risk             ID.SC-1: Cyber supply chain risk              CIS CSC 4
                            Management (ID.SC):             management processes are identified,          COBIT 5 APO10.01, APO10.04, APO12.04,
                         The organization’s priorities,     established, assessed, managed, and agreed    APO12.05, APO13.02, BAI01.03, BAI02.03,
                        constraints, risk tolerances, and   to by organizational stakeholders             BAI04.02
                       assumptions are established and                                                    ISA 62443-2-1:2009 4.3.4.2
                         used to support risk decisions                                                   ISO/IEC 27001:2013 A.15.1.1, A.15.1.2,
                       associated with managing supply                                                    A.15.1.3, A.15.2.1, A.15.2.2
                       chain risk. The organization has
                                                                                                          NIST SP 800-53 Rev. 4 SA-9, SA-12, PM-9
                       established and implemented the
                       processes to identify, assess and    ID.SC-2: Suppliers and third party partners   COBIT 5 APO10.01, APO10.02, APO10.04,
                          manage supply chain risks.        of information systems, components, and       APO10.05, APO12.01, APO12.02, APO12.03,
                                                            services are identified, prioritized, and     APO12.04, APO12.05, APO12.06, APO13.02,
                                                            assessed using a cyber supply chain risk      BAI02.03
                                                            assessment process                            ISA 62443-2-1:2009 4.2.3.1, 4.2.3.2, 4.2.3.3,
                                                                                                          4.2.3.4, 4.2.3.6, 4.2.3.8, 4.2.3.9, 4.2.3.10, 4.2.3.12,
                                                                                                          4.2.3.13, 4.2.3.14
                                                                                                          ISO/IEC 27001:2013 A.15.2.1, A.15.2.2
                                                                                                          NIST SP 800-53 Rev. 4 RA-2, RA-3, SA-12, SA-
                                                                                                          14, SA-15, PM-9
                                                            ID.SC-3: Contracts with suppliers and         COBIT 5 APO10.01, APO10.02, APO10.03,
                                                            third-party partners are used to implement    APO10.04, APO10.05
                                                            appropriate measures designed to meet the     ISA 62443-2-1:2009 4.3.2.6.4, 4.3.2.6.7
                                                            objectives of an organization’s               ISO/IEC 27001:2013 A.15.1.1, A.15.1.2, A.15.1.3
                                                            cybersecurity program and Cyber Supply
                                                                                                          NIST SP 800-53 Rev. 4 SA-9, SA-11, SA-12, PM-
                                                            Chain Risk Management Plan.
                                                                                                          9
                                                            ID.SC-4: Suppliers and third-party partners   COBIT 5 APO10.01, APO10.03, APO10.04,
                                                            are routinely assessed using audits, test     APO10.05, MEA01.01, MEA01.02, MEA01.03,
                                                            results, or other forms of evaluations to     MEA01.04, MEA01.05
                                                            confirm they are meeting their contractual    ISA 62443-2-1:2009 4.3.2.6.7
                                                            obligations.                                  ISA 62443-3-3:2013 SR 6.1
                                                                                                          ISO/IEC 27001:2013 A.15.2.1, A.15.2.2


This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                               28
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 37 of 56

                         April 16, 2018                          Cybersecurity Framework                            Version 1.1


      Function                     Category                                 Subcategory                              Informative References

                                                                                                         NIST SP 800-53 Rev. 4 AU-2, AU-6, AU-12, AU-
                                                                                                         16, PS-7, SA-9, SA-12
                                                             ID.SC-5: Response and recovery planning     CIS CSC 19, 20
                                                             and testing are conducted with suppliers    COBIT 5 DSS04.04
                                                             and third-party providers                   ISA 62443-2-1:2009 4.3.2.5.7, 4.3.4.5.11
                                                                                                         ISA 62443-3-3:2013 SR 2.8, SR 3.3, SR.6.1, SR
                                                                                                         7.3, SR 7.4
                                                                                                         ISO/IEC 27001:2013 A.17.1.3
                                                                                                         NIST SP 800-53 Rev. 4 CP-2, CP-4, IR-3, IR-4,
                                                                                                         IR-6, IR-8, IR-9
  PROTECT (PR)             Identity Management,              PR.AC-1: Identities and credentials are     CIS CSC 1, 5, 15, 16
                         Authentication and Access           issued, managed, verified, revoked, and     COBIT 5 DSS05.04, DSS06.03
                         Control (PR.AC): Access to          audited for authorized devices, users and   ISA 62443-2-1:2009 4.3.3.5.1
                        physical and logical assets and      processes
                                                                                                         ISA 62443-3-3:2013 SR 1.1, SR 1.2, SR 1.3, SR
                       associated facilities is limited to
                                                                                                         1.4, SR 1.5, SR 1.7, SR 1.8, SR 1.9
                       authorized users, processes, and
                           devices, and is managed                                                       ISO/IEC 27001:2013 A.9.2.1, A.9.2.2, A.9.2.3,
                       consistent with the assessed risk                                                 A.9.2.4, A.9.2.6, A.9.3.1, A.9.4.2, A.9.4.3
                          of unauthorized access to                                                      NIST SP 800-53 Rev. 4 AC-1, AC-2, IA-1, IA-2,
                           authorized activities and                                                     IA-3, IA-4, IA-5, IA-6, IA-7, IA-8, IA-9, IA-10,
                                 transactions.                                                           IA-11
                                                             PR.AC-2: Physical access to assets is       COBIT 5 DSS01.04, DSS05.05
                                                             managed and protected                       ISA 62443-2-1:2009 4.3.3.3.2, 4.3.3.3.8
                                                                                                         ISO/IEC 27001:2013 A.11.1.1, A.11.1.2,
                                                                                                         A.11.1.3, A.11.1.4, A.11.1.5, A.11.1.6, A.11.2.1,
                                                                                                         A.11.2.3, A.11.2.5, A.11.2.6, A.11.2.7, A.11.2.8
                                                                                                         NIST SP 800-53 Rev. 4 PE-2, PE-3, PE-4, PE-5,
                                                                                                         PE-6, PE-8
                                                             PR.AC-3: Remote access is managed           CIS CSC 12
                                                                                                         COBIT 5 APO13.01, DSS01.04, DSS05.03
                                                                                                         ISA 62443-2-1:2009 4.3.3.6.6
                                                                                                         ISA 62443-3-3:2013 SR 1.13, SR 2.6
                                                                                                         ISO/IEC 27001:2013 A.6.2.1, A.6.2.2, A.11.2.6,
                                                                                                         A.13.1.1, A.13.2.1



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                         29
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 38 of 56

                         April 16, 2018                       Cybersecurity Framework                                  Version 1.1


      Function                    Category                                Subcategory                                   Informative References

                                                                                                           NIST SP 800-53 Rev. 4 AC-1, AC-17, AC-19,
                                                                                                           AC-20, SC-15
                                                          PR.AC-4: Access permissions and                  CIS CSC 3, 5, 12, 14, 15, 16, 18
                                                          authorizations are managed, incorporating        COBIT 5 DSS05.04
                                                          the principles of least privilege and            ISA 62443-2-1:2009 4.3.3.7.3
                                                          separation of duties
                                                                                                           ISA 62443-3-3:2013 SR 2.1
                                                                                                           ISO/IEC 27001:2013 A.6.1.2, A.9.1.2, A.9.2.3,
                                                                                                           A.9.4.1, A.9.4.4, A.9.4.5
                                                                                                           NIST SP 800-53 Rev. 4 AC-1, AC-2, AC-3, AC-
                                                                                                           5, AC-6, AC-14, AC-16, AC-24
                                                          PR.AC-5: Network integrity is protected          CIS CSC 9, 14, 15, 18
                                                          (e.g., network segregation, network              COBIT 5 DSS01.05, DSS05.02
                                                          segmentation)                                    ISA 62443-2-1:2009 4.3.3.4
                                                                                                           ISA 62443-3-3:2013 SR 3.1, SR 3.8
                                                                                                           ISO/IEC 27001:2013 A.13.1.1, A.13.1.3,
                                                                                                           A.13.2.1, A.14.1.2, A.14.1.3
                                                                                                           NIST SP 800-53 Rev. 4 AC-4, AC-10, SC-7
                                                          PR.AC-6: Identities are proofed and bound        CIS CSC, 16
                                                          to credentials and asserted in interactions      COBIT 5 DSS05.04, DSS05.05, DSS05.07,
                                                                                                           DSS06.03
                                                                                                           ISA 62443-2-1:2009 4.3.3.2.2, 4.3.3.5.2, 4.3.3.7.2,
                                                                                                           4.3.3.7.4
                                                                                                           ISA 62443-3-3:2013 SR 1.1, SR 1.2, SR 1.4, SR
                                                                                                           1.5, SR 1.9, SR 2.1
                                                                                                           ISO/IEC 27001:2013, A.7.1.1, A.9.2.1
                                                                                                           NIST SP 800-53 Rev. 4 AC-1, AC-2, AC-3, AC-
                                                                                                           16, AC-19, AC-24, IA-1, IA-2, IA-4, IA-5, IA-8,
                                                                                                           PE-2, PS-3
                                                          PR.AC-7: Users, devices, and other assets        CIS CSC 1, 12, 15, 16
                                                          are authenticated (e.g., single-factor, multi-   COBIT 5 DSS05.04, DSS05.10, DSS06.10
                                                          factor) commensurate with the risk of the        ISA 62443-2-1:2009 4.3.3.6.1, 4.3.3.6.2, 4.3.3.6.3,
                                                          transaction (e.g., individuals’ security and     4.3.3.6.4, 4.3.3.6.5, 4.3.3.6.6, 4.3.3.6.7, 4.3.3.6.8,
                                                          privacy risks and other organizational           4.3.3.6.9
                                                          risks)



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                              30
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 39 of 56

                          April 16, 2018                         Cybersecurity Framework                             Version 1.1


      Function                     Category                                 Subcategory                              Informative References

                                                                                                          ISA 62443-3-3:2013 SR 1.1, SR 1.2, SR 1.5, SR
                                                                                                          1.7, SR 1.8, SR 1.9, SR 1.10
                                                                                                          ISO/IEC 27001:2013 A.9.2.1, A.9.2.4, A.9.3.1,
                                                                                                          A.9.4.2, A.9.4.3, A.18.1.4
                                                                                                          NIST SP 800-53 Rev. 4 AC-7, AC-8, AC-9, AC-
                                                                                                          11, AC-12, AC-14, IA-1, IA-2, IA-3, IA-4, IA-5,
                                                                                                          IA-8, IA-9, IA-10, IA-11
                           Awareness and Training            PR.AT-1: All users are informed and          CIS CSC 17, 18
                         (PR.AT): The organization’s         trained                                      COBIT 5 APO07.03, BAI05.07
                           personnel and partners are                                                     ISA 62443-2-1:2009 4.3.2.4.2
                       provided cybersecurity awareness
                                                                                                          ISO/IEC 27001:2013 A.7.2.2, A.12.2.1
                          education and are trained to
                          perform their cybersecurity-                                                    NIST SP 800-53 Rev. 4 AT-2, PM-13
                       related duties and responsibilities   PR.AT-2: Privileged users understand their   CIS CSC 5, 17, 18
                        consistent with related policies,    roles and responsibilities                   COBIT 5 APO07.02, DSS05.04, DSS06.03
                          procedures, and agreements.                                                     ISA 62443-2-1:2009 4.3.2.4.2, 4.3.2.4.3
                                                                                                          ISO/IEC 27001:2013 A.6.1.1, A.7.2.2
                                                                                                          NIST SP 800-53 Rev. 4 AT-3, PM-13
                                                             PR.AT-3: Third-party stakeholders (e.g.,     CIS CSC 17
                                                             suppliers, customers, partners) understand   COBIT 5 APO07.03, APO07.06, APO10.04,
                                                             their roles and responsibilities             APO10.05
                                                                                                          ISA 62443-2-1:2009 4.3.2.4.2
                                                                                                          ISO/IEC 27001:2013 A.6.1.1, A.7.2.1, A.7.2.2
                                                                                                          NIST SP 800-53 Rev. 4 PS-7, SA-9, SA-16
                                                             PR.AT-4: Senior executives understand        CIS CSC 17, 19
                                                             their roles and responsibilities             COBIT 5 EDM01.01, APO01.02, APO07.03
                                                                                                          ISA 62443-2-1:2009 4.3.2.4.2
                                                                                                          ISO/IEC 27001:2013 A.6.1.1, A.7.2.2
                                                                                                          NIST SP 800-53 Rev. 4 AT-3, PM-13
                                                             PR.AT-5: Physical and cybersecurity          CIS CSC 17
                                                             personnel understand their roles and         COBIT 5 APO07.03
                                                             responsibilities                             ISA 62443-2-1:2009 4.3.2.4.2
                                                                                                          ISO/IEC 27001:2013 A.6.1.1, A.7.2.2



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                        31
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 40 of 56

                         April 16, 2018                        Cybersecurity Framework                           Version 1.1


      Function                    Category                                Subcategory                            Informative References

                                                                                                     NIST SP 800-53 Rev. 4 AT-3, IR-2, PM-13
                           Data Security (PR.DS):          PR.DS-1: Data-at-rest is protected        CIS CSC 13, 14
                      Information and records (data) are                                             COBIT 5 APO01.06, BAI02.01, BAI06.01,
                         managed consistent with the                                                 DSS04.07, DSS05.03, DSS06.06
                        organization’s risk strategy to                                              ISA 62443-3-3:2013 SR 3.4, SR 4.1
                          protect the confidentiality,
                                                                                                     ISO/IEC 27001:2013 A.8.2.3
                         integrity, and availability of
                                 information.                                                        NIST SP 800-53 Rev. 4 MP-8, SC-12, SC-28
                                                           PR.DS-2: Data-in-transit is protected     CIS CSC 13, 14
                                                                                                     COBIT 5 APO01.06, DSS05.02, DSS06.06
                                                                                                     ISA 62443-3-3:2013 SR 3.1, SR 3.8, SR 4.1, SR
                                                                                                     4.2
                                                                                                     ISO/IEC 27001:2013 A.8.2.3, A.13.1.1, A.13.2.1,
                                                                                                     A.13.2.3, A.14.1.2, A.14.1.3
                                                                                                     NIST SP 800-53 Rev. 4 SC-8, SC-11, SC-12
                                                           PR.DS-3: Assets are formally managed      CIS CSC 1
                                                           throughout removal, transfers, and        COBIT 5 BAI09.03
                                                           disposition                               ISA 62443-2-1:2009 4.3.3.3.9, 4.3.4.4.1
                                                                                                     ISA 62443-3-3:2013 SR 4.2
                                                                                                     ISO/IEC 27001:2013 A.8.2.3, A.8.3.1, A.8.3.2,
                                                                                                     A.8.3.3, A.11.2.5, A.11.2.7
                                                                                                     NIST SP 800-53 Rev. 4 CM-8, MP-6, PE-16
                                                           PR.DS-4: Adequate capacity to ensure      CIS CSC 1, 2, 13
                                                           availability is maintained                COBIT 5 APO13.01, BAI04.04
                                                                                                     ISA 62443-3-3:2013 SR 7.1, SR 7.2
                                                                                                     ISO/IEC 27001:2013 A.12.1.3, A.17.2.1
                                                                                                     NIST SP 800-53 Rev. 4 AU-4, CP-2, SC-5
                                                           PR.DS-5: Protections against data leaks   CIS CSC 13
                                                           are implemented                           COBIT 5 APO01.06, DSS05.04, DSS05.07,
                                                                                                     DSS06.02
                                                                                                     ISA 62443-3-3:2013 SR 5.2
                                                                                                     ISO/IEC 27001:2013 A.6.1.2, A.7.1.1, A.7.1.2,
                                                                                                     A.7.3.1, A.8.2.2, A.8.2.3, A.9.1.1, A.9.1.2, A.9.2.3,
                                                                                                     A.9.4.1, A.9.4.4, A.9.4.5, A.10.1.1, A.11.1.4,


This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                       32
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 41 of 56

                         April 16, 2018                        Cybersecurity Framework                             Version 1.1


      Function                    Category                                Subcategory                               Informative References

                                                                                                        A.11.1.5, A.11.2.1, A.13.1.1, A.13.1.3, A.13.2.1,
                                                                                                        A.13.2.3, A.13.2.4, A.14.1.2, A.14.1.3
                                                                                                        NIST SP 800-53 Rev. 4 AC-4, AC-5, AC-6, PE-
                                                                                                        19, PS-3, PS-6, SC-7, SC-8, SC-13, SC-31, SI-4
                                                           PR.DS-6: Integrity checking mechanisms       CIS CSC 2, 3
                                                           are used to verify software, firmware, and   COBIT 5 APO01.06, BAI06.01, DSS06.02
                                                           information integrity                        ISA 62443-3-3:2013 SR 3.1, SR 3.3, SR 3.4, SR
                                                                                                        3.8
                                                                                                        ISO/IEC 27001:2013 A.12.2.1, A.12.5.1,
                                                                                                        A.14.1.2, A.14.1.3, A.14.2.4
                                                                                                        NIST SP 800-53 Rev. 4 SC-16, SI-7
                                                           PR.DS-7: The development and testing         CIS CSC 18, 20
                                                           environment(s) are separate from the         COBIT 5 BAI03.08, BAI07.04
                                                           production environment                       ISO/IEC 27001:2013 A.12.1.4
                                                                                                        NIST SP 800-53 Rev. 4 CM-2
                                                           PR.DS-8: Integrity checking mechanisms       COBIT 5 BAI03.05
                                                           are used to verify hardware integrity        ISA 62443-2-1:2009 4.3.4.4.4
                                                                                                        ISO/IEC 27001:2013 A.11.2.4
                                                                                                        NIST SP 800-53 Rev. 4 SA-10, SI-7
                           Information Protection          PR.IP-1: A baseline configuration of         CIS CSC 3, 9, 11
                          Processes and Procedures         information technology/industrial control    COBIT 5 BAI10.01, BAI10.02, BAI10.03,
                        (PR.IP): Security policies (that   systems is created and maintained            BAI10.05
                         address purpose, scope, roles,    incorporating security principles (e.g.      ISA 62443-2-1:2009 4.3.4.3.2, 4.3.4.3.3
                         responsibilities, management      concept of least functionality)
                                                                                                        ISA 62443-3-3:2013 SR 7.6
                        commitment, and coordination
                        among organizational entities),                                                 ISO/IEC 27001:2013 A.12.1.2, A.12.5.1,
                         processes, and procedures are                                                  A.12.6.2, A.14.2.2, A.14.2.3, A.14.2.4
                        maintained and used to manage                                                   NIST SP 800-53 Rev. 4 CM-2, CM-3, CM-4, CM-
                       protection of information systems                                                5, CM-6, CM-7, CM-9, SA-10
                                   and assets.             PR.IP-2: A System Development Life           CIS CSC 18
                                                           Cycle to manage systems is implemented       COBIT 5 APO13.01, BAI03.01, BAI03.02,
                                                                                                        BAI03.03
                                                                                                        ISA 62443-2-1:2009 4.3.4.3.3




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                        33
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 42 of 56

                         April 16, 2018                       Cybersecurity Framework                            Version 1.1


      Function                    Category                               Subcategory                              Informative References

                                                                                                      ISO/IEC 27001:2013 A.6.1.5, A.14.1.1, A.14.2.1,
                                                                                                      A.14.2.5
                                                                                                      NIST SP 800-53 Rev. 4 PL-8, SA-3, SA-4, SA-8,
                                                                                                      SA-10, SA-11, SA-12, SA-15, SA-17, SI-12, SI-
                                                                                                      13, SI-14, SI-16, SI-17
                                                          PR.IP-3: Configuration change control       CIS CSC 3, 11
                                                          processes are in place                      COBIT 5 BAI01.06, BAI06.01
                                                                                                      ISA 62443-2-1:2009 4.3.4.3.2, 4.3.4.3.3
                                                                                                      ISA 62443-3-3:2013 SR 7.6
                                                                                                      ISO/IEC 27001:2013 A.12.1.2, A.12.5.1,
                                                                                                      A.12.6.2, A.14.2.2, A.14.2.3, A.14.2.4
                                                                                                      NIST SP 800-53 Rev. 4 CM-3, CM-4, SA-10
                                                          PR.IP-4: Backups of information are         CIS CSC 10
                                                          conducted, maintained, and tested           COBIT 5 APO13.01, DSS01.01, DSS04.07
                                                                                                      ISA 62443-2-1:2009 4.3.4.3.9
                                                                                                      ISA 62443-3-3:2013 SR 7.3, SR 7.4
                                                                                                      ISO/IEC 27001:2013 A.12.3.1, A.17.1.2,
                                                                                                      A.17.1.3, A.18.1.3
                                                                                                      NIST SP 800-53 Rev. 4 CP-4, CP-6, CP-9
                                                          PR.IP-5: Policy and regulations regarding   COBIT 5 DSS01.04, DSS05.05
                                                          the physical operating environment for      ISA 62443-2-1:2009 4.3.3.3.1 4.3.3.3.2, 4.3.3.3.3,
                                                          organizational assets are met               4.3.3.3.5, 4.3.3.3.6
                                                                                                      ISO/IEC 27001:2013 A.11.1.4, A.11.2.1,
                                                                                                      A.11.2.2, A.11.2.3
                                                                                                      NIST SP 800-53 Rev. 4 PE-10, PE-12, PE-13, PE-
                                                                                                      14, PE-15, PE-18
                                                          PR.IP-6: Data is destroyed according to     COBIT 5 BAI09.03, DSS05.06
                                                          policy                                      ISA 62443-2-1:2009 4.3.4.4.4
                                                                                                      ISA 62443-3-3:2013 SR 4.2
                                                                                                      ISO/IEC 27001:2013 A.8.2.3, A.8.3.1, A.8.3.2,
                                                                                                      A.11.2.7
                                                                                                      NIST SP 800-53 Rev. 4 MP-6




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                     34
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 43 of 56

                         April 16, 2018                       Cybersecurity Framework                         Version 1.1


      Function                    Category                               Subcategory                           Informative References

                                                          PR.IP-7: Protection processes are        COBIT 5 APO11.06, APO12.06, DSS04.05
                                                          improved                                 ISA 62443-2-1:2009 4.4.3.1, 4.4.3.2, 4.4.3.3,
                                                                                                   4.4.3.4, 4.4.3.5, 4.4.3.6, 4.4.3.7, 4.4.3.8
                                                                                                   ISO/IEC 27001:2013 A.16.1.6, Clause 9, Clause
                                                                                                   10
                                                                                                   NIST SP 800-53 Rev. 4 CA-2, CA-7, CP-2, IR-8,
                                                                                                   PL-2, PM-6
                                                          PR.IP-8: Effectiveness of protection     COBIT 5 BAI08.04, DSS03.04
                                                          technologies is shared                   ISO/IEC 27001:2013 A.16.1.6
                                                                                                   NIST SP 800-53 Rev. 4 AC-21, CA-7, SI-4
                                                          PR.IP-9: Response plans (Incident        CIS CSC 19
                                                          Response and Business Continuity) and    COBIT 5 APO12.06, DSS04.03
                                                          recovery plans (Incident Recovery and    ISA 62443-2-1:2009 4.3.2.5.3, 4.3.4.5.1
                                                          Disaster Recovery) are in place and
                                                                                                   ISO/IEC 27001:2013 A.16.1.1, A.17.1.1,
                                                          managed
                                                                                                   A.17.1.2, A.17.1.3
                                                                                                   NIST SP 800-53 Rev. 4 CP-2, CP-7, CP-12, CP-
                                                                                                   13, IR-7, IR-8, IR-9, PE-17
                                                          PR.IP-10: Response and recovery plans    CIS CSC 19, 20
                                                          are tested                               COBIT 5 DSS04.04
                                                                                                   ISA 62443-2-1:2009 4.3.2.5.7, 4.3.4.5.11
                                                                                                   ISA 62443-3-3:2013 SR 3.3
                                                                                                   ISO/IEC 27001:2013 A.17.1.3
                                                                                                   NIST SP 800-53 Rev. 4 CP-4, IR-3, PM-14
                                                          PR.IP-11: Cybersecurity is included in   CIS CSC 5, 16
                                                          human resources practices (e.g.,         COBIT 5 APO07.01, APO07.02, APO07.03,
                                                          deprovisioning, personnel screening)     APO07.04, APO07.05
                                                                                                   ISA 62443-2-1:2009 4.3.3.2.1, 4.3.3.2.2, 4.3.3.2.3
                                                                                                   ISO/IEC 27001:2013 A.7.1.1, A.7.1.2, A.7.2.1,
                                                                                                   A.7.2.2, A.7.2.3, A.7.3.1, A.8.1.4
                                                                                                   NIST SP 800-53 Rev. 4 PS-1, PS-2, PS-3, PS-4,
                                                                                                   PS-5, PS-6, PS-7, PS-8, SA-21




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                   35
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 44 of 56

                         April 16, 2018                        Cybersecurity Framework                             Version 1.1


      Function                    Category                                Subcategory                               Informative References

                                                           PR.IP-12: A vulnerability management         CIS CSC 4, 18, 20
                                                           plan is developed and implemented            COBIT 5 BAI03.10, DSS05.01, DSS05.02
                                                                                                        ISO/IEC 27001:2013 A.12.6.1, A.14.2.3,
                                                                                                        A.16.1.3, A.18.2.2, A.18.2.3
                                                                                                        NIST SP 800-53 Rev. 4 RA-3, RA-5, SI-2
                           Maintenance (PR.MA):            PR.MA-1: Maintenance and repair of           COBIT 5 BAI03.10, BAI09.02, BAI09.03,
                          Maintenance and repairs of       organizational assets are performed and      DSS01.05
                      industrial control and information   logged, with approved and controlled tools   ISA 62443-2-1:2009 4.3.3.3.7
                      system components are performed                                                   ISO/IEC 27001:2013 A.11.1.2, A.11.2.4,
                         consistent with policies and                                                   A.11.2.5, A.11.2.6
                                  procedures.
                                                                                                        NIST SP 800-53 Rev. 4 MA-2, MA-3, MA-5,
                                                                                                        MA-6
                                                           PR.MA-2: Remote maintenance of               CIS CSC 3, 5
                                                           organizational assets is approved, logged,   COBIT 5 DSS05.04
                                                           and performed in a manner that prevents      ISA 62443-2-1:2009 4.3.3.6.5, 4.3.3.6.6, 4.3.3.6.7,
                                                           unauthorized access                          4.3.3.6.8
                                                                                                        ISO/IEC 27001:2013 A.11.2.4, A.15.1.1, A.15.2.1
                                                                                                        NIST SP 800-53 Rev. 4 MA-4
                       Protective Technology (PR.PT):      PR.PT-1: Audit/log records are               CIS CSC 1, 3, 5, 6, 14, 15, 16
                        Technical security solutions are   determined, documented, implemented,         COBIT 5 APO11.04, BAI03.05, DSS05.04,
                        managed to ensure the security     and reviewed in accordance with policy       DSS05.07, MEA02.01
                         and resilience of systems and                                                  ISA 62443-2-1:2009 4.3.3.3.9, 4.3.3.5.8, 4.3.4.4.7,
                         assets, consistent with related                                                4.4.2.1, 4.4.2.2, 4.4.2.4
                           policies, procedures, and
                                                                                                        ISA 62443-3-3:2013 SR 2.8, SR 2.9, SR 2.10, SR
                                  agreements.
                                                                                                        2.11, SR 2.12
                                                                                                        ISO/IEC 27001:2013 A.12.4.1, A.12.4.2,
                                                                                                        A.12.4.3, A.12.4.4, A.12.7.1
                                                                                                        NIST SP 800-53 Rev. 4 AU Family
                                                           PR.PT-2: Removable media is protected        CIS CSC 8, 13
                                                           and its use restricted according to policy   COBIT 5 APO13.01, DSS05.02, DSS05.06
                                                                                                        ISA 62443-3-3:2013 SR 2.3
                                                                                                        ISO/IEC 27001:2013 A.8.2.1, A.8.2.2, A.8.2.3,
                                                                                                        A.8.3.1, A.8.3.3, A.11.2.9



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                         36
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 45 of 56

                         April 16, 2018                       Cybersecurity Framework                                Version 1.1


      Function                    Category                               Subcategory                                  Informative References

                                                                                                         NIST SP 800-53 Rev. 4 MP-2, MP-3, MP-4, MP-
                                                                                                         5, MP-7, MP-8
                                                          PR.PT-3: The principle of least                CIS CSC 3, 11, 14
                                                          functionality is incorporated by configuring   COBIT 5 DSS05.02, DSS05.05, DSS06.06
                                                          systems to provide only essential              ISA 62443-2-1:2009 4.3.3.5.1, 4.3.3.5.2, 4.3.3.5.3,
                                                          capabilities                                   4.3.3.5.4, 4.3.3.5.5, 4.3.3.5.6, 4.3.3.5.7, 4.3.3.5.8,
                                                                                                         4.3.3.6.1, 4.3.3.6.2, 4.3.3.6.3, 4.3.3.6.4, 4.3.3.6.5,
                                                                                                         4.3.3.6.6, 4.3.3.6.7, 4.3.3.6.8, 4.3.3.6.9, 4.3.3.7.1,
                                                                                                         4.3.3.7.2, 4.3.3.7.3, 4.3.3.7.4
                                                                                                         ISA 62443-3-3:2013 SR 1.1, SR 1.2, SR 1.3, SR
                                                                                                         1.4, SR 1.5, SR 1.6, SR 1.7, SR 1.8, SR 1.9, SR
                                                                                                         1.10, SR 1.11, SR 1.12, SR 1.13, SR 2.1, SR 2.2,
                                                                                                         SR 2.3, SR 2.4, SR 2.5, SR 2.6, SR 2.7
                                                                                                         ISO/IEC 27001:2013 A.9.1.2
                                                                                                         NIST SP 800-53 Rev. 4 AC-3, CM-7
                                                          PR.PT-4: Communications and control            CIS CSC 8, 12, 15
                                                          networks are protected                         COBIT 5 DSS05.02, APO13.01
                                                                                                         ISA 62443-3-3:2013 SR 3.1, SR 3.5, SR 3.8, SR
                                                                                                         4.1, SR 4.3, SR 5.1, SR 5.2, SR 5.3, SR 7.1, SR 7.6
                                                                                                         ISO/IEC 27001:2013 A.13.1.1, A.13.2.1, A.14.1.3
                                                                                                         NIST SP 800-53 Rev. 4 AC-4, AC-17, AC-18,
                                                                                                         CP-8, SC-7, SC-19, SC-20, SC-21, SC-22, SC-23,
                                                                                                         SC-24, SC-25, SC-29, SC-32, SC-36, SC-37, SC-
                                                                                                         38, SC-39, SC-40, SC-41, SC-43
                                                          PR.PT-5: Mechanisms (e.g., failsafe, load      COBIT 5 BAI04.01, BAI04.02, BAI04.03,
                                                          balancing, hot swap) are implemented to        BAI04.04, BAI04.05, DSS01.05
                                                          achieve resilience requirements in normal      ISA 62443-2-1:2009 4.3.2.5.2
                                                          and adverse situations                         ISA 62443-3-3:2013 SR 7.1, SR 7.2
                                                                                                         ISO/IEC 27001:2013 A.17.1.2, A.17.2.1
                                                                                                         NIST SP 800-53 Rev. 4 CP-7, CP-8, CP-11, CP-
                                                                                                         13, PL-8, SA-14, SC-6
   DETECT (DE)        Anomalies and Events (DE.AE):       DE.AE-1: A baseline of network                 CIS CSC 1, 4, 6, 12, 13, 15, 16
                       Anomalous activity is detected     operations and expected data flows for         COBIT 5 DSS03.01
                                                                                                         ISA 62443-2-1:2009 4.4.3.3


This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                            37
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 46 of 56

                         April 16, 2018                         Cybersecurity Framework                            Version 1.1


      Function                     Category                                Subcategory                             Informative References

                       and the potential impact of events   users and systems is established and       ISO/IEC 27001:2013 A.12.1.1, A.12.1.2,
                                 is understood.             managed                                    A.13.1.1, A.13.1.2
                                                                                                       NIST SP 800-53 Rev. 4 AC-4, CA-3, CM-2, SI-4
                                                            DE.AE-2: Detected events are analyzed to   CIS CSC 3, 6, 13, 15
                                                            understand attack targets and methods      COBIT 5 DSS05.07
                                                                                                       ISA 62443-2-1:2009 4.3.4.5.6, 4.3.4.5.7, 4.3.4.5.8
                                                                                                       ISA 62443-3-3:2013 SR 2.8, SR 2.9, SR 2.10, SR
                                                                                                       2.11, SR 2.12, SR 3.9, SR 6.1, SR 6.2
                                                                                                       ISO/IEC 27001:2013 A.12.4.1, A.16.1.1, A.16.1.4
                                                                                                       NIST SP 800-53 Rev. 4 AU-6, CA-7, IR-4, SI-4
                                                            DE.AE-3: Event data are collected and      CIS CSC 1, 3, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 16
                                                            correlated from multiple sources and       COBIT 5 BAI08.02
                                                            sensors                                    ISA 62443-3-3:2013 SR 6.1
                                                                                                       ISO/IEC 27001:2013 A.12.4.1, A.16.1.7
                                                                                                       NIST SP 800-53 Rev. 4 AU-6, CA-7, IR-4, IR-5,
                                                                                                       IR-8, SI-4
                                                            DE.AE-4: Impact of events is determined    CIS CSC 4, 6
                                                                                                       COBIT 5 APO12.06, DSS03.01
                                                                                                       ISO/IEC 27001:2013 A.16.1.4
                                                                                                       NIST SP 800-53 Rev. 4 CP-2, IR-4, RA-3, SI-4
                                                            DE.AE-5: Incident alert thresholds are     CIS CSC 6, 19
                                                            established                                COBIT 5 APO12.06, DSS03.01
                                                                                                       ISA 62443-2-1:2009 4.2.3.10
                                                                                                       ISO/IEC 27001:2013 A.16.1.4
                                                                                                       NIST SP 800-53 Rev. 4 IR-4, IR-5, IR-8
                             Security Continuous            DE.CM-1: The network is monitored to       CIS CSC 1, 7, 8, 12, 13, 15, 16
                          Monitoring (DE.CM): The           detect potential cybersecurity events      COBIT 5 DSS01.03, DSS03.05, DSS05.07
                       information system and assets are                                               ISA 62443-3-3:2013 SR 6.2
                             monitored to identify
                                                                                                       NIST SP 800-53 Rev. 4 AC-2, AU-12, CA-7, CM-
                        cybersecurity events and verify
                                                                                                       3, SC-5, SC-7, SI-4




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                         38
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 47 of 56

                          April 16, 2018                       Cybersecurity Framework                             Version 1.1


      Function                     Category                               Subcategory                               Informative References

                         the effectiveness of protective   DE.CM-2: The physical environment is          COBIT 5 DSS01.04, DSS01.05
                                    measures.              monitored to detect potential cybersecurity   ISA 62443-2-1:2009 4.3.3.3.8
                                                           events                                        ISO/IEC 27001:2013 A.11.1.1, A.11.1.2
                                                                                                         NIST SP 800-53 Rev. 4 CA-7, PE-3, PE-6, PE-20
                                                           DE.CM-3: Personnel activity is monitored      CIS CSC 5, 7, 14, 16
                                                           to detect potential cybersecurity events      COBIT 5 DSS05.07
                                                                                                         ISA 62443-3-3:2013 SR 6.2
                                                                                                         ISO/IEC 27001:2013 A.12.4.1, A.12.4.3
                                                                                                         NIST SP 800-53 Rev. 4 AC-2, AU-12, AU-13,
                                                                                                         CA-7, CM-10, CM-11
                                                           DE.CM-4: Malicious code is detected           CIS CSC 4, 7, 8, 12
                                                                                                         COBIT 5 DSS05.01
                                                                                                         ISA 62443-2-1:2009 4.3.4.3.8
                                                                                                         ISA 62443-3-3:2013 SR 3.2
                                                                                                         ISO/IEC 27001:2013 A.12.2.1
                                                                                                         NIST SP 800-53 Rev. 4 SI-3, SI-8
                                                           DE.CM-5: Unauthorized mobile code is          CIS CSC 7, 8
                                                           detected                                      COBIT 5 DSS05.01
                                                                                                         ISA 62443-3-3:2013 SR 2.4
                                                                                                         ISO/IEC 27001:2013 A.12.5.1, A.12.6.2
                                                                                                         NIST SP 800-53 Rev. 4 SC-18, SI-4, SC-44
                                                           DE.CM-6: External service provider            COBIT 5 APO07.06, APO10.05
                                                           activity is monitored to detect potential     ISO/IEC 27001:2013 A.14.2.7, A.15.2.1
                                                           cybersecurity events                          NIST SP 800-53 Rev. 4 CA-7, PS-7, SA-4, SA-9,
                                                                                                         SI-4
                                                           DE.CM-7: Monitoring for unauthorized          CIS CSC 1, 2, 3, 5, 9, 12, 13, 15, 16
                                                           personnel, connections, devices, and          COBIT 5 DSS05.02, DSS05.05
                                                           software is performed                         ISO/IEC 27001:2013 A.12.4.1, A.14.2.7, A.15.2.1
                                                                                                         NIST SP 800-53 Rev. 4 AU-12, CA-7, CM-3,
                                                                                                         CM-8, PE-3, PE-6, PE-20, SI-4
                                                           DE.CM-8: Vulnerability scans are              CIS CSC 4, 20
                                                           performed


This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                       39
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 48 of 56

                         April 16, 2018                       Cybersecurity Framework                            Version 1.1


      Function                    Category                               Subcategory                             Informative References

                                                                                                      COBIT 5 BAI03.10, DSS05.01
                                                                                                      ISA 62443-2-1:2009 4.2.3.1, 4.2.3.7
                                                                                                      ISO/IEC 27001:2013 A.12.6.1
                                                                                                      NIST SP 800-53 Rev. 4 RA-5
                        Detection Processes (DE.DP):      DE.DP-1: Roles and responsibilities for     CIS CSC 19
                            Detection processes and       detection are well defined to ensure        COBIT 5 APO01.02, DSS05.01, DSS06.03
                        procedures are maintained and     accountability                              ISA 62443-2-1:2009 4.4.3.1
                         tested to ensure awareness of
                                                                                                      ISO/IEC 27001:2013 A.6.1.1, A.7.2.2
                               anomalous events.
                                                                                                      NIST SP 800-53 Rev. 4 CA-2, CA-7, PM-14
                                                          DE.DP-2: Detection activities comply with   COBIT 5 DSS06.01, MEA03.03, MEA03.04
                                                          all applicable requirements                 ISA 62443-2-1:2009 4.4.3.2
                                                                                                      ISO/IEC 27001:2013 A.18.1.4, A.18.2.2, A.18.2.3
                                                                                                      NIST SP 800-53 Rev. 4 AC-25, CA-2, CA-7, SA-
                                                                                                      18, SI-4, PM-14
                                                          DE.DP-3: Detection processes are tested     COBIT 5 APO13.02, DSS05.02
                                                                                                      ISA 62443-2-1:2009 4.4.3.2
                                                                                                      ISA 62443-3-3:2013 SR 3.3
                                                                                                      ISO/IEC 27001:2013 A.14.2.8
                                                                                                      NIST SP 800-53 Rev. 4 CA-2, CA-7, PE-3, SI-3,
                                                                                                      SI-4, PM-14
                                                          DE.DP-4: Event detection information is     CIS CSC 19
                                                          communicated                                COBIT 5 APO08.04, APO12.06, DSS02.05
                                                                                                      ISA 62443-2-1:2009 4.3.4.5.9
                                                                                                      ISA 62443-3-3:2013 SR 6.1
                                                                                                      ISO/IEC 27001:2013 A.16.1.2, A.16.1.3
                                                                                                      NIST SP 800-53 Rev. 4 AU-6, CA-2, CA-7, RA-
                                                                                                      5, SI-4
                                                          DE.DP-5: Detection processes are            COBIT 5 APO11.06, APO12.06, DSS04.05
                                                          continuously improved                       ISA 62443-2-1:2009 4.4.3.4
                                                                                                      ISO/IEC 27001:2013 A.16.1.6
                                                                                                      NIST SP 800-53 Rev. 4, CA-2, CA-7, PL-2, RA-
                                                                                                      5, SI-4, PM-14



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                   40
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 49 of 56

                         April 16, 2018                        Cybersecurity Framework                             Version 1.1


      Function                    Category                                Subcategory                               Informative References

  RESPOND (RS)          Response Planning (RS.RP):         RS.RP-1: Response plan is executed           CIS CSC 19
                           Response processes and          during or after an incident                  COBIT 5 APO12.06, BAI01.10
                         procedures are executed and                                                    ISA 62443-2-1:2009 4.3.4.5.1
                       maintained, to ensure response to
                                                                                                        ISO/IEC 27001:2013 A.16.1.5
                       detected cybersecurity incidents.
                                                                                                        NIST SP 800-53 Rev. 4 CP-2, CP-10, IR-4, IR-8
                         Communications (RS.CO):           RS.CO-1: Personnel know their roles and      CIS CSC 19
                            Response activities are        order of operations when a response is       COBIT 5 EDM03.02, APO01.02, APO12.03
                         coordinated with internal and     needed                                       ISA 62443-2-1:2009 4.3.4.5.2, 4.3.4.5.3, 4.3.4.5.4
                          external stakeholders (e.g.
                                                                                                        ISO/IEC 27001:2013 A.6.1.1, A.7.2.2, A.16.1.1
                           external support from law
                            enforcement agencies).                                                      NIST SP 800-53 Rev. 4 CP-2, CP-3, IR-3, IR-8
                                                           RS.CO-2: Incidents are reported consistent   CIS CSC 19
                                                           with established criteria                    COBIT 5 DSS01.03
                                                                                                        ISA 62443-2-1:2009 4.3.4.5.5
                                                                                                        ISO/IEC 27001:2013 A.6.1.3, A.16.1.2
                                                                                                        NIST SP 800-53 Rev. 4 AU-6, IR-6, IR-8
                                                           RS.CO-3: Information is shared consistent    CIS CSC 19
                                                           with response plans                          COBIT 5 DSS03.04
                                                                                                        ISA 62443-2-1:2009 4.3.4.5.2
                                                                                                        ISO/IEC 27001:2013 A.16.1.2, Clause 7.4, Clause
                                                                                                        16.1.2
                                                                                                        NIST SP 800-53 Rev. 4 CA-2, CA-7, CP-2, IR-4,
                                                                                                        IR-8, PE-6, RA-5, SI-4
                                                           RS.CO-4: Coordination with stakeholders      CIS CSC 19
                                                           occurs consistent with response plans        COBIT 5 DSS03.04
                                                                                                        ISA 62443-2-1:2009 4.3.4.5.5
                                                                                                        ISO/IEC 27001:2013 Clause 7.4
                                                                                                        NIST SP 800-53 Rev. 4 CP-2, IR-4, IR-8
                                                           RS.CO-5: Voluntary information sharing       CIS CSC 19
                                                           occurs with external stakeholders to         COBIT 5 BAI08.04
                                                           achieve broader cybersecurity situational    ISO/IEC 27001:2013 A.6.1.4
                                                           awareness
                                                                                                        NIST SP 800-53 Rev. 4 SI-5, PM-15




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                        41
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 50 of 56

                         April 16, 2018                         Cybersecurity Framework                                Version 1.1


      Function                    Category                                 Subcategory                                  Informative References

                        Analysis (RS.AN): Analysis is       RS.AN-1: Notifications from detection           CIS CSC 4, 6, 8, 19
                         conducted to ensure effective      systems are investigated                        COBIT 5 DSS02.04, DSS02.07
                        response and support recovery                                                       ISA 62443-2-1:2009 4.3.4.5.6, 4.3.4.5.7, 4.3.4.5.8
                                  activities.
                                                                                                            ISA 62443-3-3:2013 SR 6.1
                                                                                                            ISO/IEC 27001:2013 A.12.4.1, A.12.4.3, A.16.1.5
                                                                                                            NIST SP 800-53 Rev. 4 AU-6, CA-7, IR-4, IR-5,
                                                                                                            PE-6, SI-4
                                                            RS.AN-2: The impact of the incident is          COBIT 5 DSS02.02
                                                            understood                                      ISA 62443-2-1:2009 4.3.4.5.6, 4.3.4.5.7, 4.3.4.5.8
                                                                                                            ISO/IEC 27001:2013 A.16.1.4, A.16.1.6
                                                                                                            NIST SP 800-53 Rev. 4 CP-2, IR-4
                                                            RS.AN-3: Forensics are performed                COBIT 5 APO12.06, DSS03.02, DSS05.07
                                                                                                            ISA 62443-3-3:2013 SR 2.8, SR 2.9, SR 2.10, SR
                                                                                                            2.11, SR 2.12, SR 3.9, SR 6.1
                                                                                                            ISO/IEC 27001:2013 A.16.1.7
                                                                                                            NIST SP 800-53 Rev. 4 AU-7, IR-4
                                                            RS.AN-4: Incidents are categorized              CIS CSC 19
                                                            consistent with response plans                  COBIT 5 DSS02.02
                                                                                                            ISA 62443-2-1:2009 4.3.4.5.6
                                                                                                            ISO/IEC 27001:2013 A.16.1.4
                                                                                                            NIST SP 800-53 Rev. 4 CP-2, IR-4, IR-5, IR-8
                                                            RS.AN-5: Processes are established to           CIS CSC 4, 19
                                                            receive, analyze and respond to                 COBIT 5 EDM03.02, DSS05.07
                                                            vulnerabilities disclosed to the organization
                                                                                                            NIST SP 800-53 Rev. 4 SI-5, PM-15
                                                            from internal and external sources (e.g.
                                                            internal testing, security bulletins, or
                                                            security researchers)

                       Mitigation (RS.MI): Activities       RS.MI-1: Incidents are contained                CIS CSC 19
                           are performed to prevent                                                         COBIT 5 APO12.06
                      expansion of an event, mitigate its                                                   ISA 62443-2-1:2009 4.3.4.5.6
                       effects, and resolve the incident.
                                                                                                            ISA 62443-3-3:2013 SR 5.1, SR 5.2, SR 5.4
                                                                                                            ISO/IEC 27001:2013 A.12.2.1, A.16.1.5



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                            42
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 51 of 56

                         April 16, 2018                         Cybersecurity Framework                            Version 1.1


      Function                     Category                                Subcategory                             Informative References

                                                                                                        NIST SP 800-53 Rev. 4 IR-4
                                                            RS.MI-2: Incidents are mitigated            CIS CSC 4, 19
                                                                                                        COBIT 5 APO12.06
                                                                                                        ISA 62443-2-1:2009 4.3.4.5.6, 4.3.4.5.10
                                                                                                        ISO/IEC 27001:2013 A.12.2.1, A.16.1.5
                                                                                                        NIST SP 800-53 Rev. 4 IR-4
                                                            RS.MI-3: Newly identified vulnerabilities   CIS CSC 4
                                                            are mitigated or documented as accepted     COBIT 5 APO12.06
                                                            risks                                       ISO/IEC 27001:2013 A.12.6.1
                                                                                                        NIST SP 800-53 Rev. 4 CA-7, RA-3, RA-5
                           Improvements (RS.IM):            RS.IM-1: Response plans incorporate         COBIT 5 BAI01.13
                       Organizational response activities   lessons learned                             ISA 62443-2-1:2009 4.3.4.5.10, 4.4.3.4
                        are improved by incorporating                                                   ISO/IEC 27001:2013 A.16.1.6, Clause 10
                       lessons learned from current and
                                                                                                        NIST SP 800-53 Rev. 4 CP-2, IR-4, IR-8
                          previous detection/response
                                   activities.              RS.IM-2: Response strategies are updated    COBIT 5 BAI01.13, DSS04.08
                                                                                                        ISO/IEC 27001:2013 A.16.1.6, Clause 10
                                                                                                        NIST SP 800-53 Rev. 4 CP-2, IR-4, IR-8
 RECOVER (RC)          Recovery Planning (RC.RP):           RC.RP-1: Recovery plan is executed          CIS CSC 10
                           Recovery processes and           during or after a cybersecurity incident    COBIT 5 APO12.06, DSS02.05, DSS03.04
                        procedures are executed and                                                     ISO/IEC 27001:2013 A.16.1.5
                       maintained to ensure restoration
                                                                                                        NIST SP 800-53 Rev. 4 CP-10, IR-4, IR-8
                       of systems or assets affected by
                           cybersecurity incidents.
                          Improvements (RC.IM):             RC.IM-1: Recovery plans incorporate         COBIT 5 APO12.06, BAI05.07, DSS04.08
                       Recovery planning and processes      lessons learned                             ISA 62443-2-1:2009 4.4.3.4
                        are improved by incorporating                                                   ISO/IEC 27001:2013 A.16.1.6, Clause 10
                          lessons learned into future
                                                                                                        NIST SP 800-53 Rev. 4 CP-2, IR-4, IR-8
                                   activities.
                                                            RC.IM-2: Recovery strategies are updated    COBIT 5 APO12.06, BAI07.08
                                                                                                        ISO/IEC 27001:2013 A.16.1.6, Clause 10
                                                                                                        NIST SP 800-53 Rev. 4 CP-2, IR-4, IR-8




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                      43
                              Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 52 of 56

                         April 16, 2018                         Cybersecurity Framework                          Version 1.1


        Function                  Category                                Subcategory                             Informative References

                        Communications (RC.CO):             RC.CO-1: Public relations are managed      COBIT 5 EDM03.02
                           Restoration activities are                                                  ISO/IEC 27001:2013 A.6.1.4, Clause 7.4
                        coordinated with internal and
                      external parties (e.g. coordinating   RC.CO-2: Reputation is repaired after an   COBIT 5 MEA03.02
                           centers, Internet Service        incident                                   ISO/IEC 27001:2013 Clause 7.4
                        Providers, owners of attacking      RC.CO-3: Recovery activities are           COBIT 5 APO12.06
                       systems, victims, other CSIRTs,      communicated to internal and external
                                and vendors).                                                          ISO/IEC 27001:2013 Clause 7.4
                                                            stakeholders as well as executive and      NIST SP 800-53 Rev. 4 CP-2, IR-4
                                                            management teams



Information regarding Informative References described in Appendix A may be found at the following locations:
       Control Objectives for Information and Related Technology (COBIT): http://www.isaca.org/COBIT/Pages/default.aspx
       CIS Critical Security Controls for Effective Cyber Defense (CIS Controls): https://www.cisecurity.org
       American National Standards Institute/International Society of Automation (ANSI/ISA)-62443-2-1 (99.02.01)-2009, Security
        for Industrial Automation and Control Systems: Establishing an Industrial Automation and Control Systems Security Program:
        https://www.isa.org/templates/one-column.aspx?pageid=111294&productId=116731
     ANSI/ISA-62443-3-3 (99.03.03)-2013, Security for Industrial Automation and Control Systems: System Security Requirements
        and Security Levels: https://www.isa.org/templates/one-column.aspx?pageid=111294&productId=116785
     ISO/IEC 27001, Information technology -- Security techniques -- Information security management systems -- Requirements:
        https://www.iso.org/standard/54534.html
     NIST SP 800-53 Rev. 4 - NIST Special Publication 800-53 Revision 4, Security and Privacy Controls for Federal Information
        Systems and Organizations, April 2013 (including updates as of January 22, 2015). https://doi.org/10.6028/NIST.SP.800-53r4.
        Informative References are only mapped to the control level, though any control enhancement might be found useful in
        achieving a subcategory outcome.
Mappings between the Framework Core Subcategories and the specified sections in the Informative References are not intended to
definitively determine whether the specified sections in the Informative References provide the desired Subcategory outcome.
Informative References are not exhaustive, in that not every element (e.g., control, requirement) of a given Informative Reference is
mapped to Framework Core Subcategories.



This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018                                                   44
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 53 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1




Appendix B: Glossary
This appendix defines selected terms used in the publication.
                                       Table 3: Framework Glossary
 Buyer                     The people or organizations that consume a given product or service.

 Category                  The subdivision of a Function into groups of cybersecurity outcomes,
                           closely tied to programmatic needs and particular activities. Examples
                           of Categories include “Asset Management,” “Identity Management
                           and Access Control,” and “Detection Processes.”

 Critical                  Systems and assets, whether physical or virtual, so vital to the United
 Infrastructure            States that the incapacity or destruction of such systems and assets
                           would have a debilitating impact on cybersecurity, national economic
                           security, national public health or safety, or any combination of those
                           matters.

 Cybersecurity             The process of protecting information by preventing, detecting, and
                           responding to attacks.

 Cybersecurity             A cybersecurity change that may have an impact on organizational
 Event                     operations (including mission, capabilities, or reputation).

 Cybersecurity             A cybersecurity event that has been determined to have an impact on
 Incident                  the organization prompting the need for response and recovery.

 Detect (function)         Develop and implement the appropriate activities to identify the
                           occurrence of a cybersecurity event.

 Framework                 A risk-based approach to reducing cybersecurity risk composed of
                           three parts: the Framework Core, the Framework Profile, and the
                           Framework Implementation Tiers. Also known as the “Cybersecurity
                           Framework.”

 Framework Core            A set of cybersecurity activities and references that are common
                           across critical infrastructure sectors and are organized around
                           particular outcomes. The Framework Core comprises four types of
                           elements: Functions, Categories, Subcategories, and Informative
                           References.

 Framework                 A lens through which to view the characteristics of an organization’s
 Implementation            approach to risk—how an organization views cybersecurity risk and
 Tier                      the processes in place to manage that risk.




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018            45
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 54 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


 Framework                 A representation of the outcomes that a particular system or
 Profile                   organization has selected from the Framework Categories and
                           Subcategories.

 Function                  One of the main components of the Framework. Functions provide the
                           highest level of structure for organizing basic cybersecurity activities
                           into Categories and Subcategories. The five functions are Identify,
                           Protect, Detect, Respond, and Recover.

 Identify (function)       Develop the organizational understanding to manage cybersecurity
                           risk to systems, assets, data, and capabilities.

 Informative               A specific section of standards, guidelines, and practices common
 Reference                 among critical infrastructure sectors that illustrates a method to
                           achieve the outcomes associated with each Subcategory. An example
                           of an Informative Reference is ISO/IEC 27001 Control A.10.8.3,
                           which supports the “Data-in-transit is protected” Subcategory of the
                           “Data Security” Category in the “Protect” function.

 Mobile Code               A program (e.g., script, macro, or other portable instruction) that can
                           be shipped unchanged to a heterogeneous collection of platforms and
                           executed with identical semantics.

 Protect (function)        Develop and implement the appropriate safeguards to ensure delivery
                           of critical infrastructure services.

 Privileged User           A user that is authorized (and, therefore, trusted) to perform security-
                           relevant functions that ordinary users are not authorized to perform.

 Recover (function)        Develop and implement the appropriate activities to maintain plans for
                           resilience and to restore any capabilities or services that were impaired
                           due to a cybersecurity event.

 Respond                   Develop and implement the appropriate activities to take action
 (function)                regarding a detected cybersecurity event.

 Risk                      A measure of the extent to which an entity is threatened by a potential
                           circumstance or event, and typically a function of: (i) the adverse
                           impacts that would arise if the circumstance or event occurs; and (ii)
                           the likelihood of occurrence.

 Risk Management           The process of identifying, assessing, and responding to risk.

 Subcategory               The subdivision of a Category into specific outcomes of technical
                           and/or management activities. Examples of Subcategories include
                           “External information systems are catalogued,” “Data-at-rest is
                           protected,” and “Notifications from detection systems are
                           investigated.”




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018            46
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 55 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


 Supplier                  Product and service providers used for an organization’s internal
                           purposes (e.g., IT infrastructure) or integrated into the products of
                           services provided to that organization’s Buyers.

 Taxonomy                  A scheme of classification.




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018            47
        Case 1:21-cv-00138-RP Document 43-22 Filed 08/02/21 Page 56 of 56

    April 16, 2018                       Cybersecurity Framework                                Version 1.1


Appendix C: Acronyms
This appendix defines selected acronyms used in the publication.

ANSI              American National Standards Institute
CEA               Cybersecurity Enhancement Act of 2014
CIS               Center for Internet Security
COBIT             Control Objectives for Information and Related Technology
CPS               Cyber-Physical Systems
CSC               Critical Security Control
DHS               Department of Homeland Security
EO                Executive Order
ICS               Industrial Control Systems
IEC               International Electrotechnical Commission
IoT               Internet of Things
IR                Interagency Report
ISA               International Society of Automation
ISAC              Information Sharing and Analysis Center
ISAO              Information Sharing and Analysis Organization
ISO               International Organization for Standardization
IT                Information Technology
NIST              National Institute of Standards and Technology
OT                Operational Technology
PII               Personally Identifiable Information
RFI               Request for Information
RMP               Risk Management Process
SCRM              Supply Chain Risk Management
SP                Special Publication




This publication is available free of charge from: https://doi.org/10.6028/NIST.CSWP.04162018            48
